World hunger and the elimination of barriers to trade with the poorest countries
The next item is the Commission statement on world hunger and the elimination of barriers to trade with the poorest countries.
Mr President, I very much regret that the Commissioner is unable to be with us. It seems to me that it might be wise to adjust our arrangements so that the Commissioner himself could read the text to be adopted. He ought to see the agreements reached in the common resolution through. We would then transcend mere words.
I am sure we all agree that the terrible scourge of hunger in the world casts shame on all those who are in a position to prevent it. The figures speak for themselves. We are all aware of the alarming statistics. Nonetheless, I believe they bear repetition. I would venture to say that we are numbered amongst the lucky few who live comfortably, in an affluent society. Meanwhile, 900 people die of hunger every hour. In addition, 800 million people are malnourished and 300 of these are children.
What is worse, the numbers remain stubbornly high and we are light years away from reaching the target of halving the number of malnourished people by the year 2015. That was the date set at the 1996 World Food Summit and confirmed in the Millennium Declaration. It is not a particularly ambitious target. Nonetheless, we are unlikely to reach it despite the fact that a number of countries have made determined efforts to reduce poverty and improve food safety.
The current state of affairs as portrayed by these statistics proves beyond all doubt that the time for words and for grand declarations is long since past, particularly if account is also taken of the implications of malnutrition and their negative impact on development in the countries concerned. Hunger cannot wait. The time has come to take a quantum leap as regards the strategy needed to rid ourselves of this scourge. We need to go to the very root of the problem if we are to deal with the structural causes of world hunger.
Tackling the root of the problem and going beyond the current crisis means making human development a priority. A two-pronged approach is called for. In the short and medium term it is necessary to focus on food safety and food sovereignty, crucial to alleviating present-day hunger. In the longer term, sustainable growth for less-developed countries must be promoted.
The purpose of such a two-pronged approach would be to help establish the social, political and economic framework needed to allow those countries to eliminate poverty and start down the road to development. The causes of hunger and underdevelopment are many and varied. Consequently, a wide range of remedies must be deployed in the effort to reach these twin targets. All the factors contributing to hunger need to be dealt with.
Natural disasters, droughts, floods and desertification are but some of these factors. Others include armed conflicts, civil unrest, political, social and economic upheavals, the AIDS pandemic and the foreign debt incurred by the poorest countries.
Two main courses of action can be identified. On the one hand, regarding food sovereignty, it is essential to promote small-scale farming of sustainable and diversified crops. This is provided for in the common resolution we trust will be approved in plenary. Urgent action must also be taken to ensure the development of viable networks for local distribution, access to land and to water and the cancellation of foreign debt.
Turning to the reduction of poverty and with development in mind, priority should be given to education. I mean education for all, girls included. Girls tend to be excluded from educational programmes as a matter of course, and are thus also excluded from all potential development of their countries. Increased technological capacity should also be fostered as part of this drive towards education and training. By technological capacity I am referring in particular to productive capacity. Efforts to combat diseases linked to poverty, notably AIDS, must be stepped up. What I actually have in mind are all the measures designed to promote good governance and the rule of law. As indicated in our resolution, I also believe it is particularly important to facilitate access to the markets on equal terms, and on a reciprocal basis. Measures that distort trade should gradually be done away with. More specifically, as is also stated in the resolution and in line with the agreements reached at Doha, I believe agricultural subsidies should be eliminated. I am not referring merely to the European Union. After all, the Union's market is the most accessible to the less developed countries. Rather, I am thinking of the whole international community, especially the richer industrialised countries.
If we are to set the less developed countries on course for sustainable development to eliminate hunger we cannot shy away from these measures. They are essential and have to be taken. Peace itself is at stake, at both a social and international level.
Mr President, ladies and gentlemen, there is nobody here who cannot see that the world is divided by a gulf separating those who have food from those who are hungry, those who can read and write from those who are illiterate, those who have access to healthcare from those who are not entitled to this. There have been countless statistical reports. The most recent, the report by the World Food Programme, warns us that 38 million people are likely to die from lack of food, drinking water and medicines in the coming months. Yet we must openly admit that the international community is not yet doing enough. This is not the central item on our political agenda, as it should be. This is not the main criterion considered by the Monetary Fund, the World Bank and the G8 in their actions. If we do not change our approach and speed up our action, if we do not succeed in regulating the globalisation processes with environmental and social sustainability, the historians of the future will judge our civilisation very harshly for this failure.
Let us focus on the diseases related to poverty, on malaria and tuberculosis. Let us consider AIDS, a scourge which has already claimed 25 million victims, let us remember the 14 000 people throughout the world who contract the HIV virus every day. Prevention is essential but it is not everything. It will be difficult to find excuses in the future for the fact that we do not succeed in treating 95% of the people suffering from AIDS. It will seem a real crime, considering that modern medicine can do a great deal to change AIDS from a terminal disease into a chronic condition and, in particular, to reduce the risk of transmission from mother to child. Therefore, the European Union must put active pressure on the United States so that an agreement can, at last, be reached to exclude from intellectual property rights and patentability those drugs which, if used freely, will save the lives of millions of people. This would go hand in hand with the intention to give a greater financial undertaking and with this draft regulation, which we hope will be adopted without delay at first reading.
Similarly, the decision to grant free access to the European market to products from less developed countries is important. The European Union must now shoulder the responsibility of expressing the principles and positions we are discussing today in all international fora, starting with the World Trade Organisation. Only thus, with a new form of governance on a world-wide scale, with greater participation and transparency, with practical decisions and measures, will we be able to combat hunger and poverty and win this challenge, the greatest challenge facing mankind.
Mr President, since the attention of the world is focused on the huge crisis of Iraq, it is the duty of Parliament and of all people of good will to shift considerable attention back onto the issue of combating hunger, as the European Parliament is striving to do today, not least in the light of the - I am sad to say, disappointing - results of the most recent summits, the most recent international talks. Quite frankly, I would include among these the difficulty of converting a genuine impetus generated by many non-governmental organisations for rapid change and for a policy of assembling critical voices into a positive drive for change and reform, and, in this regard, I would refer to the recent statements of the President of the World Bank, James Wolfensohn, who both calls upon the institutions to do more and calls upon civil society to direct its critical gaze at the shortcomings of globalisation in a constructive way, setting substantial goals.
I would point out that it is right, including in the instrument before Parliament today too, for greater attention to be given to the dreadful situation in some parts of Africa, particularly Ethiopia, where some millions of people are in real danger of losing their lives. It is clear to all - and the document we are about to adopt illustrates this well - that the situation can only be improved by correcting and modifying the structural errors and dreadful inadequacies of many governments which have continued to channel their money in the wrong direction, despite the fact that experience has shown, in the light of the facts, that it is necessary to change their approach in order to eliminate the root causes of poverty, the root causes of hunger and malnutrition and the lack of information whose consequences are an appalling health crisis and the denial of education and training to tens or hundreds of millions of people. Moreover, it is clear to all that, in many cases, barriers to trade are another key factor which needs to be eliminated. That would bring more freedom and, therefore, greater competition and more opportunities in addition to urgently-needed humanitarian measures. This is what the European Parliament is striving for, and I believe we must all support it today.
Mr President, the world's food situation is indeed tragic and is growing increasingly serious. Millions of human beings live in extreme poverty and every hour of the day many die of hunger. It is therefore crucial that rapid and far-reaching measures are adopted in order to put an end to this situation, which must surely weigh on humanity's conscience.
It is therefore crucial that we adopt structural measures that are capable of preventing conflicts arising. It is equally crucial to follow up these fundamental measures with emergency measures to save lives now. The emergency humanitarian aid that has been provided to date has proved to be inadequate, where both food and medical supplies are concerned. We must, for example, provide a more substantial response to campaigns for high-risk areas, such as the awareness-raising campaign 'Hunger in Africa', launched by the World Food Programme. We must also support timely initiatives such as those launched very recently by the new president of Brazil, Lula da Silva, both the initiative intended to eliminate hunger in his country, with the programme 'Zero Hunger' and the other initiative presented in Davos, which is of a universal nature and calls for an international fund to be created to combat poverty and hunger in the countries of the developing world.
It is equally crucial however, as I mentioned previously, that fundamental measures are adopted, breaking first of all with a model that has proven to be inadequate and unfair, which places the least developed countries in an inferior position and treats them shabbily - particularly by claiming that everything can be resolved through trade - which perpetuates an unfair system of trade that attaches sole priority to economic growth and ignores the importance of a fair distribution of the wealth that is created.
We need a new world economic order, in particular one that contains profound changes in the bodies that are today crucial and which have guidelines that are out of kilter, such as the WTO, the International Monetary Fund and the World Bank. A definitive solution must be found to the problem of debt and it is particularly necessary to ensure stable prices that compensate for the traditional forms of production in the least developed countries, mainly in the primary sector. Priority must also be given to food sovereignty and food safety, in particular by guaranteeing that natural and human resources are harnessed and that people have access to land and water.
Mr President, there is famine upon famine in Africa. We are appalled to see children dying of hunger, but we do not tackle the causes. Famines are the result not only of weather conditions but also of the structural policies, especially agricultural and trade policies, which have led farmers in poorer countries to produce for export rather than for local consumption.
The use of food aid is not a viable solution. Though claiming to be humanitarian, it has often been used by rich countries as a way of disposing of their agricultural surplus and of legitimising their devastating policy of over-production. Thus, the United States is keen to send to Africa its GMOs, which are being boycotted on the European market, not only in the form of food but also as seeds. It then has the audacity to accuse governments which refuse this aid of allowing their populations to die. To use such blackmail on vulnerable people is shameful. It goes against the fundamental right to food, which gives all human beings the freedom to choose what they eat. Who is the more guilty here? Is it the countries affected by famine who refuse to feed their people with potentially harmful products, or is it the countries who supply aid to deprived people only in the form of genetically modified seed, the consequences of which will be disastrous for the environment and for biodiversity?
In some of these countries or regions, the food crisis is not a general crisis. The problem is not necessarily the lack of food, but rather the fact that it is not distributed fairly throughout the world. Only local production and intra-regional trade are sustainable and able to guarantee access to food for everyone. The European Union, however, extols the virtues of free trade at world level and forces the developing countries to open their markets. In return, it promises to open its market to all products from the least developed countries, except arms - and, of course, bananas, and sugar and the rest. Not only has this measure caused competition between developing countries rather than strengthening their market shares, it is also encouraging the production of crops for export, to the detriment of food crops that would enable them to be self-sufficient. In the same way, the current crisis among coffee producers is a reminder that free trade means that small farmers are being ruined while the big multinationals prosper. Free trade is not fair trade. Moreover, there is no reference to fair trade in the new Commission Communication entitled 'Trade and development', which Parliament will shortly have occasion to examine. President Lula made the fight against hunger his top priority. He is proposing to create an international fund for this purpose. That is also the objective of the FAO, whose recent summit does not seem to have had any significant impact.
In the opinion of the Greens, the only way of eradicating hunger throughout the world is by the sustainable development of food production which is based on the needs of local populations, and fair trade between North and South - in other words, trade which pays a fair price that reflects the social and environmental costs of production and the resources and workers of poorer countries.
Mr President, this resolution contains a long list of excellent observations and proposals. There is almost no aspect of the problem that it does not discuss. That being said, we must, however, state that our arrangements so far have been quite inadequate. We also state in this resolution that the gap between developed and developing countries became wider during the 1990s.
I think it important to emphasise three shortcomings of the resolution. First of all, no mention is made of efforts to reduce the birth rate in the developing countries, given that poor countries are quite obviously in no position to create economic growth that can keep pace with the very rapid increase in the number of inhabitants of these countries. Secondly, the resolution contains no discussion of the internal states of affairs that prevent people in the developing countries from living in freedom. We recoil from removing those dictators who destroy people's living conditions and the structures of their countries. We want to have clean hands, and we believe that everything can be achieved through diplomacy, but we have to observe - as the resolution does too - that a great many of the countries whose populations suffer hardships quite simply do not have the freedom that is necessary for people to be able to change their situation. During the Iraq debate yesterday, we again saw very clearly that we do not want to make a point of removing these dictators by means other than words and diplomacy. Only the United States is prepared to remove the oppressors by force. Thirdly, our resolution indicates the need to reduce tariff barriers, but we forget to say that we lack credibility because our agricultural policy entails our dumping products on the poor countries' markets, so destroying their own agriculture's potential.
Our civilisation lacks, as it were, the basis for appearing 'worthy of imitation', because we cannot implement in our own countries the economic and political changes that are a basic condition for changing the trade situation and for our being at all able to improve the disastrous situation the world is in. It is disgraceful that we are in no position to take more far-reaching decisions in this area. I hope that everyone who votes in favour of this otherwise excellent decision today will be consistent and vote against the EU budgets that authorise the agricultural subsidies so damaging to the developing countries.
Developing countries that are in crisis are a good reason to call for more attention to be paid to the food shortage and its relationship with trade.
The resolution deals with problems that lie at the root of the crisis of which the food shortage is the persistent result. The global economic recession is certainly taking its toll. Economic decline hits poor countries hardest. This concept is extremely relevant to the relationship between hunger and trade, although it is not mentioned in the joint resolution. This omission soon results in poor countries being shown up as being insufficiently willing to liberalise or as having domestic structures that are too weak to cope with healthy economic development.
In addition to this cause of acute food shortages, I would like to mention another external factor: the debt problem. Was debt cancellation not agreed in the context of the 'jubilee year' 2000? No more than half of the debt cancellations promised in 2000 have been realised to date. This is directly linked to trade, as exports are often used to pay off foreign debts. As long as a country is not free of this burden of debt, therefore, there will be constraints on the impetus that trade can offer for development in the country itself.
Thirdly, there is the risk of going over the top in the quest for liberalisation. The resolution asks for developing countries to be given the leeway to make their sectors sufficiently strong before tackling international competition, and rightly so. Prescribing one-sided protection measures is going too far, however.
This request for a sensible method and degree of liberalisation shows the sense in controlling the WTO process, a point that the resolution is right to touch on. It would be better if this control was carried out in a national context rather than by international institutions. The minister is, after all, responsible and approachable. The European Commission may be an important player in Europe, but this does not change the principle: the WTO members determine the course of trade liberalisation. Responsibility therefore lies primarily on that level; it is also most clear-cut there and forms part of national policy with which the citizen can identify. Conversely, this clarity is much less evident in international bodies with a large number of players and interests, such as a parliamentary assembly.
Fourthly, there are of course also factors that fall under the sphere of influence of developing countries themselves, such as good management and a strong economic structure. A greater diversity of export products forms part of this. The ACS Agreement has not yet resulted in this diversification in the exports of the least developed countries. I would like to find out what the European Commission's strategy is with regard to actual diversification and what efforts it is making to achieve this. I am pleased that the Commissioner has arrived, as I would like to address this question to him.
Another point of ongoing concern is HIV/AIDS and the disastrous effects this has on the body, social relationships and the economic structure. In this regard I would specifically like to ask to what extent the European Commission uses the highly preventative effect created by marital fidelity. Incidentally, is the Commission willing to allow the scope for this in its policy on the basis of the highly successful results achieved in various African countries where this forms part of the information strategy?
Finally, I would like to say that the resolution is to a certain extent bogged down in highlighting problems and does not mention any strong approaches to their resolution. Because of the balanced approach to the issues in the problem, the resolution nevertheless gets my support.
The Commissioner has, at last, arrived, having survived the traffic jams. I think the best thing is to let him listen to the rest of the debate and then give him the floor at the end to comment on the speeches he is able to hear now in the House.
Mr President, I am very happy to hear what Commissioner Nielson has to say, although I feel that we should have been talking to Commissioner Lamy today. In a question I submitted to the Commission, endorsed by several of my fellow Members - whom I would like to thank - and which has led to today's debate, I focused on the problem, which we have addressed in the past and are continuing to address in part, of the link between trade protectionism and world hunger and poverty. You see, I believe that opening up the markets is, in political terms, more costly than granting aid. In today's debate, too many plans are being addressed, in my opinion; it would be better to concentrate on this issue and press the Commission in this regard. Opening up the markets means challenging the market positions of extremely strong lobbies, particularly the agricultural lobby in Europe and the United States, the textile lobby in Europe and the United States, and so on. This type of policy is much more difficult, I repeat, than policies to grant aid, something which probably no-one - and I mean taxpayers - realises; but it is by opening up the markets, much more than by granting aid, that we can give hundreds of millions of people real, lasting opportunities to escape from hunger and poverty and lay the structural foundations, including legal foundations, for economic growth, and civil growth too, in a spirit of freedom and democracy.
In this regard, the European Union - and this is why I am happy to listen to the Commissioner - is not doing enough, it has to be said; it is going through the motions with the United States, but it is not doing enough: it did not do enough in Doha and it is not doing enough in the proposal on what are known as the modalities for the negotiating round concerning trade in agricultural products, which will follow Doha, maintaining excessively high protection levels and still including tariffs which will be reduced too far in the future.
This resolution is a compromise resolution, and it is showing the consequences of this: suffice it to say that the operative part contains 27 items. That is to say it sets out the sum total of human knowledge on world hunger, AIDS, poverty and so on. It retains some important points, in particular the Commission's request to step up the implementation of the 'Everything But Arms' initiative by the end of 2003. We have been striving, commendably, to liberalise our markets in all products, except arms, for the world's 48 poorest countries, but we have said that for three basic products - bananas, rice and sugar - we will delay abolishing duties until 2009. If abolishing duties has a purpose - and it does - in the fight against poverty, then please let us do it now.
Mr President, Commissioner, ladies and gentlemen, the times when large parts of Europe suffered from hunger are over, thank God. That is, however, no reason to close our eyes to the fact that there are still real famines in large parts of the world today, especially in Africa. I therefore very much welcome the fact that Parliament is once again drawing attention to this catastrophic situation and backing strategies to fight it.
Ladies and gentlemen, food aid to areas in crisis is too little in itself for a sustainable strategy. Thought must be given to many different factors, and these include structural causes in the developing countries, such as access to land and water, just as much as the need to increase logistical capacities and the existence of suitable infrastructures. Building up capacities that will help people to help themselves must be regarded as a key element.
The unconditional opening of the European Union's agricultural markets, which is called for by many, is not the only panacea for conquering hunger in the developing countries. Stable prices are important for farmers in the South as in the North. Rather, I see support for the building of national and regional markets as a practicable way of reducing these countries' dependence on the industrialised nations. Mr President, we must continue to pursue a sustainable interregional strategy that puts the needs of the population to the fore.
Commissioner, I would also like to stress that the transfer of technology and know-how in the field of agriculture is extremely important if a sustainable agriculture is to be achieved that not only produces for world trade but first and foremost supplies its own population with produce. At the same time, however, we must help the developing countries to meet the EU's important food safety standards by taking public and plant health measures. In this connection, strategies will have to be devised to encourage private sector investment and development.
Finally, Mr President, I would like to expressly say that a great deal of attention needs to be paid to preventing fraud particularly in connection with development aid. Farmers in rural areas in both North and South must not be the losers, because they provide our food and are the basis of all social needs and the guarantors of sustainable development. I am very pleased that we have found so broad a consensus here in this joint resolution.
Mr President, the European Commission's Everything But Arms initiative was and is an important breakthrough that enables the poorest countries to gain access to the European market without quantitative or tariff barriers.
Unfortunately this proposal was seriously toned down for rice and sugar at the time and was postponed following pressure by the European sugar industry and sugar-producing countries. It is still important to realise that a country like Mozambique, which was completely dependent on food from elsewhere as a result of an endless civil war, is now able to provide her own food thanks to good internal distribution. This has to do with the construction of water systems, good environmental management and the participation of local farmers. With external help, the local systems were repaired after the floods. In short, a success story.
The link with European agricultural protectionism is nevertheless very distressing in this case as well. Under normal circumstances, Mozambique would earn as much from her sugar production on the world market as she now receives in international aid. The situation is not normal, however, as consumer prices are artificially high in Europe, and are therefore ruining the world market. This naturally requires a restructuring of our industry, including a social plan. Our refusal to break through our protectionism structurally undermines poor countries' own food supplies. It is complete lunacy if the final stage in this vicious circle of hunger consists of dumping our surpluses on the markets we have already undermined through low world market prices. We must continue to buy from the regions themselves as an absolute priority, even if the price is slightly higher.
In short, our proposals to turn Doha into a development round require more than the current Commission proposals. The Commission has proposed cutting export subsidies by 45%, but in Doha we were talking about abolition. Forty-five per cent is only a start, and things must go a lot faster. A one-third cut in tariffs is not enough either, and the Commission's proposal to get tariffs on agricultural imports from developing countries down to zero must go further than just half of these imports. This is of great importance when it comes to bridging the gap between the developed and the developing world.
It goes without saying that good governance, a good regional agricultural policy that does not throw everything into exports but concentrates first on local self-sufficiency coupled with regional trade, are likewise indispensable. The help of the EU is very important in this regard. Europe now gives with the one hand and takes away with the other. Protectionism. It is high time Europe started making a difference and really started cooperating with these countries.
Mr President, Commissioner, the integration of the economies of the poorest countries into the world trade system will remain an illusion unless the returns envisaged take into account the difficulties which those countries have in trading and, particularly, in developing. The fight against poverty and food insecurity and the prevention of the conflicts which often result from them must target the structural causes and must break away from economic, agricultural and trade policies which are now bankrupt. The main economic obstacles preventing the food needs of billions of human beings from being met are well known: the obligation to sell at prices that are lower than production costs, the way in which farmers in those countries are more or less forced to concentrate on export products that are useful to the countries of the North rather than necessary to the people of the South, and the liberalisation of trade carried out by international institutions such as the World Bank, the IMF and the WTO, thereby depriving individual countries of the right to define their own policies.
The Commission could decide to set about solving these problems. Unfortunately, I am afraid that the method it has chosen is once again not the right one. The UNDP report for 2002 reminds us that if the process continues at the present snail's pace, it will take more than 130 years to abolish hunger. World hunger requires more than an urgent appeal by rich countries to poor countries, asking them to fall in with the laws laid down by the WTO. When 60% of the people of Zambia need food aid, and when the multinationals, Monsanto and DuPont, control 93% of its seed market between them, more than short-sighted and short-term private investment is needed. When commercial trade worldwide represents 7 000 billion US dollars a year, when financial transactions amount to 1 500 billion US dollars a day, and when the World Bank itself considers it necessary to double world development aid which has reached a ceiling of 50 billion US dollars a year, when is there going to be a useful tax levied on international financial transactions in order to finance that aid? This is where the intervention of the European Union could be useful.
The fight against poverty makes it essential for the developing countries to gain the right to fix their own priorities and strategies in order to support sustainable food production by utilising their own natural and human resources and local know-how and investing in the structural transformation of their economies, at the same time receiving legitimate, guaranteed prices. Free-trade agreements concluded between parties which are not on a level playing ground and which are based on the abolition of customs tariffs regardless of the level of development of each party have exacerbated poverty and have had a negative impact on food security. There is an urgent need to encourage the local production of food crops by encouraging access to land, water and biodiversity resources. There is also an urgent need to cancel the debts.
Mr President, Commissioner, protectionism is always cited as a reason for hunger in the world. There is no doubt some truth in that, but trade does not fill stomachs. Trade does not make people rich, either, ladies and gentlemen, at any rate not always both sides. We must therefore ask how we trade. If we are speaking of the debts of developing world countries, then the reason for those debts is unequal trade.
If we talk about people being hungry, we have to see that 80% of the hungry live in rural areas. How are the hungry to export food to Europe when they have nothing to eat themselves? We must ask who trades with Europe, in what goods and on what terms? If we are trading and importing unprocessed foodstuffs that are then processed here and shipped back with export subsidies - which again distorts the terms of trade - that cannot help to solve the problem of hunger. Europe is the biggest importer of food. If we are asking how we can change the balance of trade in favour of the countries of the developing world, the only way is to pay for those products according to European terms. Then we shall see economies developing.
If, however, we say we will exploit these countries with low prices, then we will destroy rural agriculture both here and there. We must also see to it that land is made available to the people in these countries. Land - in the sense of a class struggle - is not the whole of the problem, however; we must also ask the following questions: Who can work that land? Who will take responsibility for it? Who will teach the people how to work the land? Who will allow people who are still in a subsistence economy to continue working in that subsistence economy and support them so they can pass their knowledge on to subsequent generations? We ought to be addressing these questions and stop thinking we can help these people fill their stomachs simply by opening the borders.
Mr President, the statistics in relation to world hunger are indeed staggering. By the time it takes to discuss this topic, almost one thousand people will have died of hunger somewhere in the world - the majority of them in Africa. At the present time, there are about 800 million people in the world who do not have enough food and this includes 300 million children.
Perhaps the most frightening aspect of all of this is that the situation is not improving. On the contrary, over the past decade, the gap between rich and poor, between the 'haves' and the 'have nots', between the well fed and the hungry has grown even wider.
We, who are fortunate enough to be born into a part of the world where there are no food shortages, drought or famine, have a moral responsibility to work towards a more just world. I do not refer simply to food aid. I accept that the EU is the world's largest donor of development aid. We need to look at the root causes of poverty and hunger so these can be tackled and thereby eliminated in the long-term.
In terms of creating a fair trading system, the EU has made a significant contribution with its 'everything but arms' initiative. We have committed ourselves to fully eliminating the customs duties applied to the export of the world's 48 poorest countries. I would certainly hope those parts of the rich world that still maintain such barriers will be strongly urged by the Commission to adopt a policy such as we have done here within the European Union.
Sadly, there are many parts of the world today that are not self-sufficient, and we who have developed the techniques must share our technologies and our experiences with developing countries. There are many excellent examples of the positive and successful work of the NGOs for example and other voluntary agencies in this challenging area and, in my view, this work must be fully supported into the future.
Mr President, at the present time, of the 6 billion inhabitants of the world, over 800 million are suffering from malnutrition. Yet three quarters of those people are rural people, in other words the very people whose job it is to provide not only their own food but also that of their fellow citizens. Those 600 million poor farmers are not in a position to feed themselves or to feed others like them because they are the direct victims of the lowering of farm prices dictated by trade liberalisation. All they can do is to cut off their internal-consumption reserves permanently in order to try and save, more often than not without success, their production potential.
How can we release them from this vicious circle? We can do so by adopting a new approach to the globalisation of trade in agricultural and food products, at the heart of which should lie the recognition of the principle of food sovereignty. According to this principle, each country or group of countries should be free to determine how it supplies its people with food. Food sovereignty means the recognition of people's right to feed themselves and their right to feed themselves as they want to. It means the opportunity for developing countries to achieve food autonomy by developing their agriculture. It is not enough to declare that developing countries have the right to develop their food crops: it is also essential that the rules governing international trade in agricultural products do not prohibit them from doing so in practice. We must have clearer recognition of the fact that these countries have the right to protect their farmers and to open up their markets selectively, as Europe itself did in order to end its food dependency.
The countries which have been most successful in reducing famine are those where responsible governments have been able, thanks to policies which support farm prices and subsidies paid for those setting up in farming and for infrastructures, to allow their farmers to have access to their own internal markets, thereby increasing their purchasing power and their productivity, and consequently their production. If we want to tackle the problem of hunger seriously, therefore, it is urgently necessary to stop reducing agricultural prices: access for peasant farmers to a profitable local market is the first requirement for the growth of agricultural production, which is itself the key to reducing hunger. The total and uncontrolled liberalisation of trade in agricultural products is not in the interests of hungry countries; it is in the interests of countries which are structurally exporters of agricultural products, but it ruins poor farmers in developing countries. There is no sense in trying to have direct competition between the small farmer in Chad and the big farmer in Minnesota, or between the shepherds of the Andes and the latifundia of New Zealand.
If, then, the European Union wants to make an effective contribution to reducing hunger in the world, it will have to be particularly vigilant with regard to three essential points. Firstly, the agricultural development programmes that it is financing in the developing countries will all have to include a section that provides aid for the marketing of food products. Secondly, the European Union will have to assist the developing countries or groups of countries which have similar production costs to protect their internal markets against world-market dumping prices, with the aid of instruments without which their producers will be ruined. Thirdly, the European Union will also, at last, have to use all its influence in international trade negotiations, so as to ensure the recognition of the right to agricultural exemption, in other words the right of nations to protect their farmers, who feed them and whose prosperity governs their development.
Mr President, ladies and gentlemen, the figures are tragically eloquent in describing the North/South divide. I should like, in addition to the numbers that have already been mentioned on hunger and malnutrition, to provide some others that I think are worth bearing in mind: 1% of the population owns 57% of the world's wealth; more than 2.5 billion people have no access to drinking water; more than 2 billion people have no electricity; more than 1 billion live in extreme poverty; and 70% of those infected with HIV live in sub-Saharan Africa. It was therefore extremely positive that, given the tragedy of these figures, the Johannesburg Summit made, for the first time, a very close link between the eradication of poverty and environmental protection.
This summit should lead us to draw lessons for the EU's internal policies. The EU delegation was actually the only one to set out for Johannesburg with a negotiating agenda, which became the Conference's sole agenda. It was also largely due to the action of the EU that some positive results were achieved at the summit, such as targets for eradicating poverty and for promoting access to drinking water and sanitation. It was also due to the EU's work that a large number of partnerships between the public and private sectors were agreed on, specifically in the field of water and energy and that a ten-year plan was adopted for sustainable production and consumption.
It is also true, however, that it was the deep-seated differences between the European Union and the developing countries, especially in the trade and finance dossier, that prevented more far-reaching results from being achieved. In practice, it became clear that the poorest countries are not prepared to concede ground with regard to biodiversity, renewable energies and governance, whilst the United States and the European Union are clinging on to a model of subsidies for their products in agriculture, fisheries and fossil fuels.
This being the case, if we wish to be credible partners of the developing countries and if we wish to narrow this shocking divide in well-being between North and South, we must fulfil our promises on financing, on relieving the debt of the poorest countries and also on gradually eliminating our subsidies to farming, fisheries and energy and of course on eliminating trade barriers.
Mr President, I would like to welcome the Commissioner - I am sure that, as a Dane, he finds it particularly difficult to have his work held up by a very small amount of snow.
I want to focus this morning particularly on the Economic Partnership Agreement negotiations which are now taking place between the EU and the ACP. 40 out of the 78 ACP countries are least-developed countries, 38 have very serious levels of poverty and several others are particularly vulnerable as small island and land-locked states. As you are well aware Commissioner, the ACP perceive these negotiations as involving not just the pursuit of neo-liberal ideologies in respect of trade but the importance, in addition, of having a clear understanding that the economic partnership agreement negotiations are as much about development as about the promotion of trade liberalisation.
The structural transformation of ACP states into competitive economies capable of exploiting the opportunities which the relationship with Europe offers will require, as I know you acknowledged to us in the committee last week, a huge investment in capacity building, particularly in trade capacity building. I know there is an investment being made in that area now, but I would urge you, Commissioner, to monitor that very closely because I suspect that, as the negotiations go on, it will be necessary to devote extra resources to the ability of the ACP to deal with the regional trade arrangements and other aspects of the negotiations.
As you know, there are severe supply-side restraints that they face as well. Eastern European countries are receiving billions of euros to upgrade food-processing standards before they join the EU. You know very well that the ACP will have great difficulty in meeting the phytosanitary and sanitary conditions that will be a necessary part of the future relationship. I trust that they will get at least as much support for their efforts to upgrade the processes that they have.
Also, Commissioner, you are aware of the potential cost of reciprocity and the fact that, under their economic partnership agreement, the same level of commitment will be expected from the ACP as from the European side. I hope that you will take into account the difficulties that this will cause and that you will ensure that there are rigorous impact studies of the costs and the implications of reciprocity for ACP countries.
(The President cut off the speaker)
Mr President, Commissioner, two contrasting worlds coexist on our planet. In one of these worlds, hunger, AIDS and poverty are rampant. In the other, the world we live in, people die from high cholesterol. On the one hand, there is the developed world, bent on identifying axes of evil and launching wars which can only result in further devastation and poverty. On the other, we see a world crying out for someone to assume the leadership of an axis of good which would make food and medicine freely available and eliminate the barriers to free trade whilst promoting sustainable internal development to ensure self-sufficiency.
Export refunds for surplus production destined to the poorest countries is the cruellest of all our policies. It runs counter to solidarity and should only be applied in the case of over-protected and more developed markets.
Hypocrisy cannot be condoned though. We must not cast all responsibility on to the weakest sector in Europe, namely the traditional European agricultural sector, which has the lowest income in the Community. It is not for this sector to provide solutions to the problem of world hunger.
Mr President, Commissioner, ladies and gentlemen, the statistics are now arriving thick and fast regarding what is, to say the least, a tragic situation. Apart from the figures, though, I think that we should be shocked by the trend revealed by these statistics: this population which potentially has a death sentence hanging over it, despite the efforts of mankind, continues to grow. According to the statistics, it has more than doubled in the last 30 years, and this is what should really concern us. Furthermore, in addition to these people, to those who are in danger of dying from starvation and malnutrition, that is it seems, more than 30 million in Africa and 800 million in Latin - central and south - America, there are the millions of AIDS victims who each day truly represent a historic blot on the conscience of global society, which is unable to provide the necessary amount of resources during aid interventions and which is unable, above all, to make pharmaceutical multinationals forego patent fees and royalties, at least for emergency products.
This endemic situation of poverty, hunger and disease is accentuated by the acute economic and social crises which have trapped these countries in a downward spiral from which there is no escape. The undertaking by governments and private parties to making these countries self-sufficient no longer suffices, and is barely coping with circumstances, with the daily emergency. The economies therefore contract under the burden of public and international debts. In order to tackle this emergency, as we know, the European Union has opened up its markets - in addition to expressing its solidarity - and has granted direct aid, but it is not enough: the efforts of many governments to limit or cancel debts incurred in the past by these countries does not yet go far enough. In this connection, I would like to point out a development which has been overlooked to a large degree: during the G8 Summit in Genoa in July 2001, at the initiative of the Italian Government, the summit of the most developed countries was preceded by a meeting with a large group of representatives from countries with public debt, starvation and poverty problems. Well, this was not a merely symbolic or ritual gesture: that day, almost a third of the large, huge public debt of these countries was discharged. Unfortunately, this result went unnoticed because of the rioting in the streets which attracted all the mass media's attention.
Lastly, I would like to say a few words, in these appalling circumstances, on the valuable, irreplaceable role of the NGOs in all the Community and non-Community countries, which have always been on the front line in this war against starvation and death from malnutrition and AIDS. The Commission really must substantially boost programmes devoted to them. It must be said that, by themselves, these volunteers are achieving measures which are of a much higher quality and is much more convincing than those of all the western governments, and, above all, that they manage to put much more enthusiasm into this work, providing resources and solidarity, firm in the belief, Mr President, that no-one can feel free and happy if the others around them are not free and happy too.
Mr President, others have spoken about rich and poor countries, about the prosperity we have in Europe and the quite contrasting conditions in lesser-developed countries. Mr Bautista Ojeda was speaking about that just a moment ago. As Europe today revels in its economic success and prosperity, we need to consider at what expense it has been to other parts of the world, and the consequences for these counties.
Part of our success and prosperity today is the result of our policies of the last and the nineteenth century when imperialism went to other countries around the world, and we are now reaping the consequences. We can do far more about this than we are actually doing at the moment. The difficulties manifest themselves today in Europe in the pressure for people from less developed countries wanting to migrate to Europe, and in people fleeing from some of the countries that are so desperate not just because of their economic situation, but also their lack of democracy and violence, and seeking asylum in the west. We can do more by helping those countries.
It is not just about huge amounts of development money; the aid needs to be sustainable. One thing that we can do to help those countries would be to look again at our common agricultural policy - looking to reform that. At the moment, we are dumping subsidised goods on lesser-developed countries, which does not help their community, economy or farmers at all. We protect our own agricultural community in Europe at the cost of other countries. Whilst we are subsidising our agriculture, farmers and poorer people in countries all around the world are going under because they are unable to compete.
So we must look at the common agricultural policy. We must work with the WTO to make sure that the standards and the conditions that they set do not contribute to poverty. We can do more then we are doing at the moment.
Mr President, there is enough food in the world to feed everyone. Naturally, it would help if crop yields were higher - but this is not, I repeat, not the essence of the hunger problem. Free and in particular fair trade also helps, but that is not the essence either. The essence is the distribution problem. There is no hunger in countries with a parliamentary democracy, even if they are poor countries. The political rulers know that they can be voted out. With political dictatorships it is different. Take Zimbabwe, for example. The link between democracy and the absence of hunger was established by no less a person than Amartya Sen, the winner of the Nobel Prize for economics, from India. The best solution is the promotion of democracy throughout the world. This aspect is too often lacking in the European strategy.
Finally, if we were to do away with 5% of the world's military spending, we would have enough money to achieve the United Nations' millennium goals.
Mr President, the gap between the rich, the poor and the poorest countries of all has been growing since the 1990s. Removing the barriers to trade on products from developing countries on the part of the EU has not visibly improved the situation in third countries, although the EU is the largest export market for agricultural products from the developing countries. One drawback of the European Union's policy on developing countries has been the promotion in many places of autonomous production in those countries. At the same time the export of heavily subsidised European agricultural products is harming or destroying local production.
Besides removing barriers to trade we also have to promote the spread of fair trade products in the Union. The Commission has supported information campaigns for fair trade products, but at the same time has said their high prices will only fall if demand for them grows. The EU should calculate the threshold price for fair trade products and raise the threshold prices for other products from developing countries. A drop in fair trade threshold prices would help them to sell in the EU. That in turn would increase the volume of production in the developing countries. Then production would move more in the direction of fair trade. At the same time the Developing Countries Fund should be used to support in particular the farms that go over to operating under the fair trade sign. Low-interest loans and development aid should be granted to develop these farms so as to organise training and education programmes for those who are left jobless, especially women.
We make donations and organise collections to prevent famine, but often forget that it is we who cause those famines with the import duties we impose. Member States should also favour fair trade products in public procurement, with increasing demand resulting in lower costs and lower retail prices.
Global crop production cannot be increased by making the amount of land available for cultivation greater. Scarcer water resources also have an impact. Increased large-scale irrigation is no longer possible. If food production cannot be increased we must change the basis for its distribution as well as our trading relations. Apart from the uneven distribution of food, one of the reasons for famine that might be mentioned is often an unstable political situation. At present the seriousness of the famine in Sub-Saharan Africa is specifically due to the fact that conventional humanitarian aid can no longer be used to prevent a catastrophe owing to political instability in the region. The capacity of governments for confronting this crisis is totally non-existent.
Famine must be averted through social remedies as well as political and economic ones. Often it is mainly women who suffer from famine. Although women produce more than half the world's food, according to an estimate by the UN's Food and Agriculture Organisation, they nevertheless have the poorest prospects of owning land, being granted credit, studying and enjoying their social rights.
Parliament's political groups have drafted a joint motion for a resolution on the statement by the Commission. There is therefore very firm political backing for aid for the victims of famine and for financial support for the developing countries. This should also be visible in the policies of the Commission and the Council. My worst fear is that once again in issues relating to the developing countries there will be fewer deeds than words. That must not be. Behind theoretical speech there is a whole real world. They are real people, not dummies. They have a pain threshold. This must not be forgotten.
Mr President, in Europe, every day, every cow receives on average EUR 2 from the European Union. EUR 2 a day: over 2 billion men and women do not have as much as that to live on.
The famine and malnutrition which we are protesting about here are not the result of the earth's inability to feed its inhabitants, but rather the result of specific political situations, and even of a certain number of international policies for which we share part of the responsibility. Sometimes these may be local political situations - war, the collapse of government, the murderous madness of groups of individuals or of leaders - but they may also be the effects of international policies. Some of these have already been mentioned: debt, the size of our agricultural subsidies which are ruining farmers in the countries of the South, the fact that in many developing countries the farming industry and the economy are oriented first and foremost towards exporting certain products, certain raw materials, resulting in a monoculture which is contrary to the objectives of food self-sufficiency and food security, which require agricultural diversification. This is why I agree with what Mr Graefe zu Baringdorf said just now, to the effect that access to the markets of the North, to our markets, is extremely important, but it is also only an extremely partial view. I believe that strict monitoring is essential in order to ensure that regional integration, economic diversification and food security can be guaranteed in these developing countries.
Some of us have just come back from Porto Alegre. President Lula's victory and the policy that he wants to pursue, particularly against hunger, have given rise to an enormous feeling of hope: in Brazil, in Latin America generally and, beyond that, in all developing countries. If this policy produces results, it will open up new prospects not only for development but also for hopes of democracy.
What are we going to do to support Brazil, to help it to make this experiment a success? In the IMF, are we going to continue to require these countries to achieve an annual surplus of 3.75%, while at the same time maintaining that a 3% maximum deficit as part of the Stability Pact is rigid and stupid? We have a problem with consistency here. Moreover, at the same time as you are trying to encourage Member States of the Union to increase development aid, within the international bodies - we could quote the WTO as an example here - policies are being pursued which in some cases are preventing these objectives from being achieved.
Finally, President Lula launched an appeal, at Porto Alegre and at Davos, for the creation of a major worldwide fund to combat hunger and poverty. Are we going to support him? Are we going to propose - or rather is the Commission going to propose to the Council and to Parliament - a tax on the wealth created by globalisation, which could be used to supply this fund, which would be managed by the United Nations? That would be a practical response and a strong political signal.
Mr President, Commissioner, we can only welcome the campaigns to fight hunger in the developing countries. The official statements, all of which have been quoted in today's resolution, must now be followed up with further, and very definite, measures. There is no doubt a great variety of ways out of the poverty trap in the less developed countries.
As a member of the European Parliament's ACP delegation, the removal of barriers to trade with the poorest countries concerns me greatly. The number of people in the developing countries who have less than one dollar a day to live on continues to grow. Across the world, 900 people die of hunger every hour, many of them children. Deep public concern has long since ceased to be enough. The European Union and other donors must respond more vigorously to hunger in the developing countries, increase food and humanitarian aid and distribute the money provided, from the HIV/AIDS fund, for example, more quickly. Road tolls, import and customs procedures, and so on, in the areas at risk, mean that logistical capacity is not sufficient to ensure that food aid is delivered on time and without a hitch.
We here in the European Parliament should, by means of today's resolution, make clear once again that the worldwide costs of failure to abolish hunger are enormously high. Wars, repeated disasters, international crime, drug dealing, economic stagnation, illegal immigration and premature death, ladies and gentlemen, are but a few among them. Of course, the decision to admit all products - with the exception of arms - from the least developed countries to the European Union market is a step in the right direction.
Mr President, I have almost finished. Of course we must improve market access for agricultural products from the developing countries. But we should also point out that other highly developed countries in this world really must make greater efforts too. As a member of the ACP delegation I support the work of this resolution as a whole.
Mr President, it is a sad day when you realise that, after fifty years of development aid, not one country has escaped the underdevelopment and poverty trap. Many maintain that globalisation is the root cause of the state of the economy in the poorest countries. The truth is that the North's protectionist policy has helped to strangle crucial sectors in the South. The contention that poor countries can achieve the same levels of income as rich countries without international trade, without incoming capital and investment, is quite simply nonsense. If the poor countries make do with what is in their coffers or wait to develop their own technological capabilities, it will take them forever.
There is no such thing as true progress in a society where few become richer and many become poorer. Hunger and abject poverty mainly affect women, making sexual inequality a huge barrier to development. Over the last decade, the number of women living in absolute poverty has risen. This is linked to reproductive health problems, because it is the poorest women that have the least access to health services and the most unwanted babies. Nearly all of the half a million women who die from maternity-related causes live in the underdeveloped world and they die, not because they decided to become mothers, but because they are poor. The probability of a woman dying in these circumstances is less than one in three thousand in the developed world, compared to one in nineteen in Africa. These figures prove that the benefits of globalisation have still not reached that many people. Continuing poverty is holding back this process through open trade.
The only solution is to overcome our two main enemies: the resistance of numerous political leaders in the North, who refuse to tear down barriers to the free movement of goods and people, and the resistance of numerous political leaders in the South, who refuse to give their people basic political, economic and human rights, without which there can be no development.
Mr President, I would like to express my thanks for the way you have handled my unfortunate problems getting here this morning.
I would start by saying that I find it both important and remarkable that across party lines everybody is basically in agreement in describing the problem and in pointing out what needs to be done. This is important, even though one Member did remark that I might not be the right Commissioner to deal with this debate considering the kind of problems that are involved, and in particular the trade issues.
Well, we all have to face the reality that coherence starts at home. In the Commission we have achieved a much better situation in terms of working across different sectoral views and lines, and concerning the balance between the global issues of development and trade today I am convinced that this Commission is working in a much more organised and predictable way, and reflecting more basic orientations, than previous Commissions.
I think Parliament itself should do more to ensure that the nice, correct analysis presented by all parties here is representative of the whole House. The dark forces of agriculture in Europe are not only working in certain governments. This game is also going on in this House. If we talk about fisheries, farm policy, agricultural reform in Europe, the acceptance of whether or not 'everything but arms' should be subject to the modifications concerning sugar, rice and bananas, all this would be lacking in impact if everybody thinks this is only a task for the Commission. We all have a responsibility. Much as I welcome everything I have heard, and I am sure what I did not hear was of the same genre, and appreciate your encouragement, it would be more in terms of Realpolitik to return that message to Parliament itself and ask for a partnership that delivers these attitudes also on those policy areas where we have difficulties.
As I say, I share the analysis. A few remarks concerning figures: at the World Food Summit last spring, I offered the analysis that approximately 80% of the people who are really starving in the world do so because of conflicts. The problem of food insecurity or the inadequate mix or quality of the food is bigger than the number of people who are, in that sense, really starving.
It goes without saying that all these problems are directly linked to poverty. I have just returned from a week in Zambia and Angola, and in Zambia in particular we were able to have a close look at the reality on the ground, visiting food distribution centres and support services for subsistence farmers and so on. Everything that has been said here about the relation to trade policy, access to our markets and the need to diversify agricultural production and the economy in these countries is true, but it is also true that there is a sort of de-linkage from all this affecting the very poor subsistence farmers. They are not anywhere near a monetarised economy and do not have anything interesting to offer in terms of cash crops. They do not get services as such. This is the hard-core category of poverty and it is their food insecurity that really creates the picture we are trying to do something about in the current crisis in the Horn of Africa. This is a long-term structural effect showing that neglect, poverty and marginalisation are the real problems.
More trade, the big global discussion, does not immediately help these people. It is another layer, so to speak. Now what we are trying to do in the southern African food crisis makes a lot of sense compared to those simply dumping surplus maize, a sort of opportunistic marketing if you will, into those countries. So far, and this is a figure we can be proud of, 99.1% of what the European Commission has been providing in the southern African food crisis has been bought in the region. This makes sense. In fact, we are performing the role of a catalyst to develop a market in the region, to give the right signal to producers, those producers who participate in the monetarised formal economy, who produce for a market and not just for themselves and the neighbour, if he is even worse off.
But there is a de-linkage between those actually playing in a market as agricultural producers and those simply feeding themselves, if they can. The main problem is the marginalised, very poor group who cannot survive if there is more than one year of bad rain because then they cannot prepare the next season.
In terms of money and resources, this is not very challenging or problematic. The big problem is to move them into something that reaches somewhat outside their own non-monetarised subsistence economy. The discussion on 'everything but arms' should be continued in the manner we are doing today. Of course, we are not at the end of these discussions in the Doha track and I would strongly urge Parliament to keep up the pressure and input that I have heard today. A lot of work needs to be done before we can aspire to earning the headline of being a development round.
To Mr Souchet I would say that the food sovereignty notion makes a lot of sense but sufficiency is not the only way to do it. Singapore, for instance, is not self-sufficient in food production, which shows that there are other possibilities, but for the category of countries we are talking about here I have to agree totally that this is a good way of defining the challenge at national level.
But to say that protectionism and the right to subsidise agricultural production is a good idea is something I would warn against. It is more important to open up between neighbours, also in this area. Any way of stimulating the emergence of market mechanisms regionally is a key to getting things rolling. Mrs Kinnock's remarks about the economic partnership agreement negotiations highlighted the need to make our ACP partners more aware of their responsibility in moving this agenda forward. The phytosanitary constraints, and different elements such as capacity building on trade negotiation, are not really a problem in terms of money made available. The real problem is to define adequate, good, specific fundable projects and ideas. For phytosanitary standards in fisheries we also have ongoing large programmes. We are pushing to have a central help-desk organised in the Commission to which all problems can be directly channelled so we can fight the battle for a decent reaction in the Commission. We hope to see a flow of ideas from the reality out there which can materialise in fundable actions. That is the architecture of how we would like to accelerate what we do here.
Mr Santini said that NGOs did more than all the western governments together. I agree that NGOs are extremely important, especially in the area of humanitarian aid but also generally. But please do not shield the public from the raw information that, when we add all the different budget lines together, the Commission is channelling about EUR 1 billion annually through NGOs. They sometimes have great difficulty, and are extremely shy, in telling the public how they are funded. When MSF received their well-deserved Nobel Peace Prize, I sent them a telegram of congratulations in which I also told them that, as the provider of about 50% of their economic basis, I felt entitled to extend even warmer congratulations to them, and would also hope that our partnership could be reflected in the way in which MSF present themselves to the public. Unfortunately, I never even received an answer. That does not change our relationship but I urge Parliament to help me insist on some reality when it comes to visibility. It is difficult for our own public to understand what the money is really used for when it is shielded in this way.
One remark for Mrs Schierhuber, who said that fraud in development aid is a problem. It is reckless for me to say no, but most corruption and fraud has to do with fat contracts, with management or mismanagement of oil revenue, diamonds, illegal logging and other heavy stuff. In the case of our development cooperation work, it is not that big a problem. I admit that, technically, fundability is here to stay, as it provides more flexibility in the budget. That being said, our general track record and ability to trace and document is quite good.
You remember when the Ivory Coast was playing around with money and the hammer fell. They paid back and that is how the piano plays. I should like to dispel the notion that development cooperation in itself is a problem, as this is not the case. It is also why following and delivering on Monterrey is important. We have reach the point as regards the quality and handling of development cooperation where it is meaningful, in fighting poverty to say that more of the same is right. Finally, I should like to say to Mr Santini that if Italy were to move from the previous and current level of 0.15% of GDP for development assistance to the 0.33% in 2006 called for in the Monterrey decision, such a contribution on the part of Italy and other Member States below the current average of EU partners would make the most interesting and relevant response to the discussion here today.
Thank you, Commissioner.
To wind up the debate, I have received six motions for a resolution
- (NL) Almost 30 million people in Africa are threatened with starvation. The aid organisations have been warning of a large-scale disaster since September. The fact that even this Parliament is only paying attention to this five months later says a great deal.
Nevertheless, I am pleased about this resolution. In addition to the immediate cause - drought and war - it also looked at the deeper causes: poverty, the high customs tariffs on products from the poorest countries, the burden of debt, the AIDS epidemic and the agricultural subsidies in the West.
I have two thoughts on the issue. The rich countries must naturally come up with resources to relieve the distress more quickly and more generously. This food aid, however, must not be used as a political tool by regimes like that in Zimbabwe so that they can shirk their responsibilities and perpetuate their power.
Secondly, starvation must not be used as an excuse to push genetically modified food. In the European Union, the approval of GMOs is subject to stringent requirements, and rightly so. In Africa, the uncontrolled dumping of GMOs could have far-reaching consequences, in particular for the environment, agriculture and food safety.
Even the milling of genetically modified grain is not a watertight solution. In Zimbabwe, the stores were plundered as soon as the food arrived.
The assertion that there is not enough non-GM food available is not correct. India has 65 million tonnes of grain available immediately.
During the Cold War, food aid was used as a political and commercial weapon. We must not allow it to be used today to create a market for Western biotech companies, so enabling such companies permanently to bind farmers in developing countries to themselves.
The real global scandal of hunger in the world forces us to react. In that sense, the European 'Everything but arms' initiative is to be welcomed.
The example of the coffee crisis, however, demonstrates that this is not enough. This raises the question of stabilising the prices of raw materials. We must also think about how to guarantee that the profits from trade in these products do end up solely in the pockets of the multinationals who control the market, but that they are also redistributed to the farmers.
Tens of thousands of people, including those who were at Porto Alegre, have proclaimed their desire to see a world that is more fair. The Brazilian President, by declaring that his priority is 'Zero Hunger', has generated an enormous feeling of hope.
The European Union must respond to this aspiration and to those hopes. In order to do that, it must accept its obligation of solidarity, for example by abolishing debt and introducing a Tobin tax, but also by preserving the freedom of the developing countries to organise their public services in spite of the pressure of the negotiations carried out in the context of the GATS, and by preserving their freedom to choose whether or not to accept GMO seeds.
The next item is the debate on report (A5-0394/2002) by Mr Wijkman, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council Regulation on aid for poverty diseases (HIV/AIDS, malaria and tuberculosis) in developing countries (COM(2002) 109 - C5-0100/2002 - 2002/0051(COD)).
Mr President, HIV, malaria and tuberculosis claim millions of lives each year. At least five million people died in the world's poor countries during last year alone. These three diseases are different by nature, and different types of effort are required to prevent them and cure people of them. They have one thing in common, however. They first and foremost affect the poor people of the world. It is therefore logical to coordinate aid when it comes to combating them.
We in Parliament have for many years demanded that the Commission should increase its efforts in the health sphere. When, at the end of 2000, the Commission put forward a plan consisting of measures to step up the fight against these diseases, it was therefore a welcome decision. Commissioner Nielson deserves recognition for having made the fight against these diseases a priority within the EU.
The regulation we are discussing here today is extraordinarily important. It provides the framework for the way in which the programme of measures is to be implemented. An important aspect is the Commission's own programme. It is important for adequate resources in terms of personnel to be set aside so that the programme is effective. The other aspect is the EU's contribution to the Global Health Fund which has recently been set up.
Large parts of the Commission's proposal for a regulation are constructive. During the reading in committee, we tried to strengthen the wording in a number of areas and tried to give more weight to the whole issue by increasing the level of the budget. We have conducted parallel discussions with the Council in an attempt to reach unanimity at first reading, an objective I hope will be achieved.
What is noted first of all in those areas in which we propose stronger wording is the importance both of efforts at prevention and of efforts to give support and care to those who have been infected by HIV or who have fallen ill with AIDS. Vigorous endeavours to prevent these diseases cannot take place in a vacuum. That is why, secondly, it is so important, parallel with these efforts, purely and simply to strengthen the health systems in the poor countries. Thirdly: even if this regulation does not specifically support research, it emphasises the importance of investing significantly more money in research to produce vaccines against HIV and malaria and more effective medicines. Coordination with other donors is emphasised. The same naturally applies to coordination with those working in the area of reproductive health and family planning.
In the report, we stress how important it is for countries that have been hit hard by these diseases to be able to import cheap and generic medicines. It is sad to see that this issue has still not been resolved in spite of long and intensive negotiations within the WTO.
We consider the budget appropriation to be inadequate, given the needs that exist. Calculations have shown that ten billion dollars a year would be required in order effectively to combat these three diseases. At present, just a couple of billion dollars are being invested.
The EU's investment has so far been small, but a number of positive things have nonetheless happened during the discussion of this matter, for example last autumn's budget agreement concerning the contributions to the Global Fund. At the same time, it is clear that the EU's endeavours to combat these diseases must not of course be directed primarily by what is required to obtain a place on the Global Fund's board. What counts, of course, is what is needed for doing the actual work on combating disease.
The budget that we in the committee are now proposing is also too small, but we nonetheless see the fact that we have succeeded in increasing the budget level as a step forwards. This hopefully means that, together with the contributions from the EDF, slightly more than EUR 500 million will be invested in this area in the period of the next four years.
During the vote, I shall table an additional proposal that is necessary if our decision is to be in accordance with the new rules governing the budget.
I am convinced that we must soon discuss further contributions to this work, and mainly the issue of 'fresh' new money. I myself was recently in Kenya and saw how badly just one poor country had been hit by these problems. When as many as 20 to 30% of a country's people are infected, the consequences are disastrous. Mind you, it is not only Africa that has been affected. Rather, we are now seeing a rapid spread of disease in countries such as India and China too.
These three diseases will constitute a serious problem for a long time to come. When the new head of the Global Fund, Richard Feachem, was here recently, he stated that the HIV epidemic would not reach its peak for another 60 years if far greater preventive efforts were not made. Sixty years is a long time. After just 20 years, more than 40 million people have now already been affected. The imagination is barely capable of understanding the consequences of another 60 years of a galloping HIV epidemic. Those are reasons enough for strongly supporting today's report.
Mr President, I would like to begin by thanking the rapporteur, Mr Wijkman, who has worked tirelessly to secure adoption at first reading and has also exercised great skill in tackling the substance of this matter.
Our proposal for a regulation on poverty diseases was adopted last March. The Commission places high priority on health questions and development, and has presented a programme of action to counter HIV/AIDS, malaria and tuberculosis. I think we are agreed on the importance of improving health in developing countries. As regards the regulation, we have had lengthy and constructive debates on issues including inter alia the TRIPs Agreement but it is the financial issues, which have proved most difficult.
I would just remind you that the reality of budget support linked to results in health matters, and indeed education, logically forms the missing link in these discussions. As we move on and improve on indicators, I feel confident that we will build up a more robust consensus between Parliament and the Commission when it comes to demonstrating what we are in fact doing in these areas, even if the method of doing it cannot simply be described by referring to budget lines as such. The situation is improving and I just wanted to reiterate this point in the ongoing discussion.
The Commission can accept all the amendments voted by the Development Committee, as they strengthen and clarify the text of the regulation without altering the main objectives. There are also some up-dates made to references in the Commission's original proposal which we are happy to accept. These amendments reflect constructive collaboration between the Council and Parliament and the Commission.
The rapporteur has now submitted an amendment presenting a proposal for EUR 351 million for the years 2003 to 2006. I am of course sympathetic to the proposal to increase the funding but I must tell you that we have not been able to find the necessary resources within the Community budget. If this point has to some extent been a casualty of any shortcoming in communication between the rapporteur and my services, then I regret that, but I must make it clear that a sum of that magnitude is not within the lines of the budget.
We, Parliament, the Council and the Commission, have agreed substantial increases for this budget line in 2003 compared to the 2002 budget line for HIV/AIDS. During the December Plenary Session, an amendment was adopted which increased the 2003 budget allocation to EUR 80.35 million. A financial declaration agreed by the three institutions specifies that EUR 42 million is to go to the global fund and the remaining EUR 38.35 million to the programme for action. The Commission continues to see health issues as a priority and is determined wherever possible to find resources to improve health, whether through health sector programmes or budget support linked to improved health indicators.
We will also propose a further substantial contribution from the EDF for the global fund against HIV/AIDS, tuberculosis and malaria.
Ladies and gentlemen, I must point out to you that a further 26 minutes of this debate remain. Provided we keep to the timetable, there is time for all the groups to have the floor for the time requested. I am sure you will understand that I need to be very strict over speaking time. I would ask you all please to remain silent out of respect for the speaker, otherwise the debate will become much more complicated.
Mr President, I would like to begin by congratulating the rapporteur and, as you said, speaking on behalf of the Budget Committee, we are largely supportive of this report. However, there are one or two amendments that cause some difficulties. As the rapporteur stated, Article 28 of the new financial regulation requires that any proposal submitted that has budgetary impact must be accompanied by a financial statement and an evaluation. This report does not do so with respect to the new figure of EUR 351 million, so my committee will only be in a position to support this report if the rapporteur tables an oral amendment to this effect. I hope that all the groups in this House will support this approach because objecting to the oral amendment will only lead to referral back and delay.
Moving on to this figure, we have to recognise the constraints in the financial perspective that we have at the moment. Unless we use the flexibility instrument, it will be very difficult for us to meet the amounts stated. So it will have an impact on other policy areas within heading 4 and my plea to all parties is that, when we move on to this stage, this should not be done at the expense of other policies affecting the poorest countries. We do not want to give with one hand and take away with the other. This is precisely what the Development Council states: any funding should be additional.
Personally speaking, I welcome whole-heartedly the contents of the Commission paper and the rapporteur's proposals, and I applaud the fact that the EU has led the way in this area. HIV, tuberculosis and malaria are the world's greatest killers and are the most serious diseases affecting the world today. Nearly six million people have died. So much EU funding is used for intangible issues, and I hope we will support this report.
Mr President, the action programme to counter poverty diseases which the European Union is setting up is vital, but it must be complete. The people in the South are still dying of HIV/AIDS, malaria and tuberculosis, but our words speak louder than our actions. These people also suffer from dengue, trypanosomoses and other filariases, but I am sad to say that nothing is being done to combat these diseases.
Above all I deplore the informal procedure which has prevailed until today's debate. Having been subjected to strong pressure from the Commission and the Council to adopt this regulation at first reading, so as to allow the programme to come into force quickly, we have actually suffered real blackmail at the hands of these institutions, which are determined to weaken this report and to undermine our powers of codecision. We were surprised at their reluctance to accept a precise reference to the declaration on public health and intellectual property adopted at Doha, and the rights that it gives developing countries with regard to access to medicines. What happened to those European declarations emphasising health before profits?
On many occasions, the European Parliament has reaffirmed that access to treatments at cost price is inseparable from prevention, from the strengthening of health systems and structures, particularly the public services, and from research and development. The Commission had seemed to be receptive to Parliament's arguments as long as they were not binding. Faced with this legislative regulation, however, its attitude changed. Thus in Geneva last December, in the context of the negotiations at the TRIPS Council, the Member States and the Commission could hardly be said to have been inspired by the European Parliament's resolutions on access to medicines. The European Union's preferred solution for countries which, not having any production capacity of their own, have to import medicines under compulsory licence from other countries was totally unworkable for developing countries. By an ironic twist of fate, this bad agreement was rejected by the United States, which wanted to reduce its scope even further. The general budget for the programme has also been revised downwards: EUR 350 million for a five-year programme is very little when we consider what is at stake, and it is much less than the EUR 500 million originally requested.
In conclusion, I would say that we should adopt this regulation as a matter of urgency, but not at the price of democracy. We Members of the European Parliament are here not to promote our own selfish interests, but to promote the interests of the citizens of the world.
Mr President, I would like to begin by congratulating my colleague Anders Wijkman for an excellent report which took him seven months to complete, but he battled his way through it and I am very proud to be associated with him in this work in the Development Committee.
We have called this report 'Diseases on poor countries' and we have focused on Africa, where 28 million people are HIV positive, and on the potential increase in these dreadful diseases in India and China, as well as TB and hepatitis B. But these are no longer diseases of poor countries because of our global inter-dependence and the fact that, for example in the United Kingdom alone, 115 000 settlers are now coming and living in our country and we are allowing 100 000 asylum seekers to come into our country. HIV rates have increased by 100% in the United Kingdom in the last year to 5 000 cases. TB has increased by 200% to 7 300 reported cases. The London Borough of Brent now has a higher rate of TB than China and twice that of Brazil. 26 300 hepatitis B infections were reported in the last four years in London alone. One person in 50 in east London has hepatitis B - the same level as in Nepal. So why the reference to poor countries?
No: this is a global epidemic where we are inter-dependent, and what we do to help the people in the developing countries to eradicate and stop these diseases is also going to have an enormous impact on how we and our children are going to live in Europe. I think we need to establish the connection between development and what happens in our own countries, and I now want to ask the Labour Government to act on this before it is too late.
Mr President, ladies and gentlemen, Commissioner, we have been waiting for this regulation. It should enable us, at last, to launch the European Union's action plan on HIV/AIDS, malaria and tuberculosis in the countries of the South. This is a matter of urgency, because these diseases continue to kill millions of people every year, essentially in the developing countries, and, as we know, the diseases are in the South and the medicines are in the North.
By means of Mr Wijkman's report, we have to decide on two fundamental public health issues in the countries of the South. First of all, there is the issue of the financial resources which the European Union will be devoting to the fight against these three diseases in the coming years. On this point, the adoption of this regulation is an important step forward, but I should like to think that it is only the first step, because in June 2001, at the United Nations, the international community undertook to achieve, by 2005, the objective of seven to ten billion US dollars of annual expenditure exclusively to combat HIV/AIDS in developing countries. We are therefore a long way from our goal, and if Europe wants to fulfil its obligations, it will have to go beyond the EUR 351 million over four years, which is what the rapporteur is proposing and what we are proposing together with him.
The second issue at stake in this regulation is the political support expressed by the European Union for the countries of the South in their struggle to promote public health. On this point, the Committee on Development and Cooperation has done a good job. From now on, this regulation will contain an explicit and unequivocal reference to the Doha declaration on intellectual property, which recognises the specific rights of the countries of the South. It will also contain a reference to the facilitation of access to medicines in developing countries by making those medicines available at the lowest possible prices. However, this political support from the European Union should, above all, be expressed and manifested to the WTO in no uncertain terms. In this respect I deplore the failure of the negotiations of last December on the clarification of Article 31 of the intellectual property agreements. In order to escape from this impasse, the European Union must unreservedly support the proposals of the countries of the South. That is the request, Commissioner, which I am asking you to pass on to Commissioner Lamy.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to compliment the rapporteur, Mr Wijkman, on his outstanding report. Poverty-related diseases are a serious threat to the development of poor countries, and we have the important task of helping these countries fight these diseases. The World Fund, for example, is a very useful tool for tackling the combating of disease on a global level, and at the moment it is being suggested that the EU contribute EUR 35 million to it. There are calls to increase this amount. Despite the useful work they do, I myself do not endorse this directly. I think that it is very important to first take a look at what happens to the contribution. We must have the guarantee that the money will be spent properly and efficiently. Transparency plays a major role in this. I therefore wholeheartedly endorse the rapporteur's proposal to include the actions financed from the World Fund in the Commission's annual report.
I myself also believe that the pharmaceutical industry has an important role to play. Not only must they offer affordable prices, they must also be willing to share their know-how with partners in developing countries. A win-win situation. By producing products locally, they will be contributing directly to combating poverty, increasing knowledge and fighting disease more efficiently, as the products will already be with the potential customers. So there will be fewer logistical problems, and the TRIPs do not have to be an obstacle to this, given the Doha Declaration.
Finally, in order to ensure that we can combat poverty effectively, I would also argue for more attention to be paid to informing the population. It is extremely important that patients realise that once a course of treatment has begun it must be finished. How often do you hear the complaint that a patient with malaria has contracted a resistant variant because he stopped his course of treatment too soon out of ignorance. We must pay the necessary attention to this as well. Information and education must be spearheads in our development policy, also in relation to combating poverty-related diseases. The pharmaceutical industry can make a formidable contribution to this.
Mr President, ladies and gentlemen, speaking as the rapporteur concerned with the implementation, via an Article 169 programme to which EUR 600 million was allocated, of a partnership between Europe and the developing countries in the field of research to combat HIV/AIDS, malaria and tuberculosis, I should like to congratulate Mr Wijkman.
We are of course all aware of the urgency and gravity of the situation. Five million people die each year of one of these three diseases. Almost 40 million people are infected by AIDS/HIV, and 90% of them live in developing countries, most of those - 70% - in sub-Saharan Africa. We are also seeing tuberculosis making a comeback. As for malaria, which reappeared in the seventies, it is once again affecting countries in which it had been eradicated. There is no need to say any more, except that the European Union owes it to itself to adopt, quickly, a strategy to combat these diseases effectively.
The regulation that we are discussing here defines the framework for Community action. It also creates the legal basis for Europe's contribution, the aim being to encourage research to develop medicines, treatments and vaccines and to facilitate access to them. This is absolutely vital, because only 10% of research activities concern diseases which are responsible for 90% of disease in the world. We therefore need to carry out public research and encourage the private sector to invest in it. We must also, above all, ensure that these medicines are suitable for the living conditions that prevail in the countries concerned, so that they can be distributed via health systems which are worthy of the name. Finally, we must ensure that the prices are not prohibitive, and here we come back to the problem of intellectual property.
I support this report, Mr President, and I hope that it will be adopted at first reading.
Mr President, Commissioner, ladies and gentlemen, first of all, my compliments to Mr Wijkman for his excellent report and its tangible contribution to the fight against poverty-related diseases, a report, moreover, adopted by the unanimous vote of the Committee on Development and Cooperation. This is further confirmation of the need to speed up the adoption, which seems to be possible at first reading already, of this proposal for a regulation so that it can be swiftly implemented, in line with the European Union's responsibilities to developing countries.
This is certainly a substantial contribution - albeit not to a large enough degree - to the recently constituted Global Fund to Fight AIDS, tuberculosis and malaria, a fund strongly called for by the Italian Prime Minister too during the G8 Summit in Genoa and - I would add - which was made available in record time compared with the time which these things usually take. I am afraid, however, that the situation is still alarming and there is no time to lose: we still can and must do much more.
I will not tire of repeating, once again, that we need a coordinated approach between policies on development cooperation, research and health in the fight against these diseases, including through developing third countries' health systems. Everyone is aware of the facts, and among these I would highlight this one: each day, between 12 and 14 thousand people contract the AIDS virus throughout the world. As Mr Deva rightly said, this is a disease which has now also arrived on our doorstep: just think of the thousands of children in Romania who have contracted this virus. Therefore, although this is a global problem, it nevertheless affects developing countries in particular.
So while the budget represents the main obstacle to the adoption of this proposal for a regulation as amended, I would like briefly to consider a key element: the issue of drugs, their cost and access to treatment and medicines. How can it be that, even now, only 10% of both public and private research is dedicated to studying these diseases which are responsible for a good 90% of disease in developing populations? I wonder what became of my request, which I submitted along with Mr Tajani more than two years ago, which called in this very forum for the urgent drafting of a common plan, in conjunction with the pharmaceutical manufacturers, that focused more on combating poverty diseases. Given the scale and cross-border nature of the phenomenon - now on our doorstep - these poverty diseases call for a systematic response from the whole international community.
Mr President, ladies and gentlemen, I would like to confine my remarks to the subject of HIV/AIDS. The World Population Report for 2002, which has just appeared, contains some shocking figures. On average, 14 000 men, women and children die of this scourge every day. It is now the commonest cause of death in Sub-Saharan Africa. To date, more than 60 million people worldwide have become infected and around 22 million of them have died. Of the 40 million persons infected, 95% live in developing countries and nearly three quarters of them in Africa. Out of 580 000 children below the age of 15 who have died from AIDS, 500 000 - almost 90% - lived in Africa. I could continue with these statistics of misery indefinitely.
This catalogue of disasters is not only the sum of millions of human tragedies, however, but it is something that affects whole societies. Life expectancy is falling, education is severely affected, agricultural output is declining, and the social and economic fabric is being eroded. Plans for fighting HIV/AIDS must not be confined to the health aspects. What is needed is an integral strategy with wide-ranging education and prevention campaigns. Those who are already infected are entitled to the best possible treatment. We carry some responsibility for that. It is also up to us to provide the necessary knowledge, awareness and, of course, the necessary resources for prevention and treatment. Because once a person is infected, that cannot be reversed. In Sierra Leone I saw large posters on streets and squares with the blunt message: Aids kills! malaria and tuberculosis can be cured, AIDS cannot. AIDS can be avoided, however, and that is worth every effort.
Ladies and gentlemen, I would be grateful if you would remain silent. The speakers deserve your consideration. I am prepared to suspend the sitting if it proves impossible to continue due to failure to comply with the principles of respect that must govern the conduct of the House.
Please be silent, or I shall be forced to request the ushers to clear the corridors at the rear.
Mr President, this report has the merit of highlighting the devastating situation of the countries of the developing world with regard to HIV/AIDS, malaria and tuberculosis, three diseases which alone kill five million people every year. This situation is all the more shocking in view of the fact that, while there is as yet no HIV/AIDS treatment that brings about a cure, such treatments do exist for malaria and tuberculosis. The proposals that have been put forward fall far short of what the problem requires. The rapporteur, moreover, emphasises the ridiculously low priority which the research and development community accords to health problems in developing countries. He points out that only 10% of research activity concerns diseases which are responsible for 90% of disease in the world. He adds that when there is a failure of the market public research should be encouraged. This is true, admittedly, but when there is a failure of the market the private sector should be forced to invest rather than merely encouraged by making society contribute to its profits.
Mr President, congratulations to the European Commission for making the programme for action against communicable diseases with its legal base in this area a priority. Also to the rapporteur, Mr Wijkman, for fighting for sufficient resources to meet the challenge with our full support from the Socialist Group and, of course, to those governments in developing countries that have been prepared to challenge taboos and to patient groups in those and other countries who set an example of the sort of change of attitude required, both of whom prove that the battle against HIV/AIDS can be won.
But shame on the Commission for seeking to get the UN global funds on the cheap. Shame on this Parliament for voting against increases in funds devoted to reproductive health, which is integral to the fight against the spread of HIV. Shame on the pharmaceutical companies, who pretend to cut the cost of essential medicines when speaking to us in Europe but who fail to deliver in sub-Saharan Africa where the need is greatest.
Mr President, Commissioner, ladies and gentlemen, the report which has been presented here today is fundamental, and I hope it will receive Members' attention. tuberculosis, HIV/AIDS and malaria have become real obstacles to the development of the poorest countries and every day we see shocking examples of this.
A Commission initiative which is inclined to allocate only EUR 300 million to combat these diseases is therefore welcome, albeit somewhat feeble. I shall therefore ask the Commission and the Council to take this matter seriously and to act more consistently. They need to be more serious when they promise that the European Union's contribution to the world fund to combat HIV/AIDS, tuberculosis and malaria will come from additional resources, while we can see today that this money comes from existing budget lines, and they need to be more consistent when they confirm, in this House, the importance of public health services for the developing countries, while in the negotiations on the General Agreement on Trade in Services they claim that the liberalisation and privatisation of services will be a good thing for those same countries. They also need to be more consistent by ensuring that this proposed regulation also provides for the supply of medicines at affordable prices. Remember that the WTO negotiations have still not enabled us to achieve this result in the case of those countries which do not have the capacity to produce medicines themselves. We might well, therefore, ask ourselves sometimes whether the Commissioners ever talk to one another.
Mr President, Commissioners do talk to each other and sometimes even write to each other. I maintain that what we have achieved in this field of communicable diseases represents a good illustration of the Commission working across the different areas of responsibility. This initiative would never have been launched and achieved its results without that work attitude. As to the issue of further research into these diseases, this is also reflected in what my colleague Mr Busquin is doing, and the Sixth Framework Programme for European Research places greater emphasis on this research in order to accelerate it. I agree that the pharmaceutical companies are not doing enough in this area from the point of view of global poverty. It is interesting to note that the Melinda and Bill Gates Foundation has recently announced the availability of 200 million US dollars by way of a competition fund to prompt pharmaceutical companies to attract that money for accelerated research into malaria, TB and AIDS, but mainly malaria. We will work with them and are of course already in contact with them, as this makes sense. I would once again point out that when, as in this instance, Parliament is trying to raise additional funds for these activities, this is of course a welcome development. As a Commissioner, I have to tell you that the Commission does not print money. We have to work within the constraints of the budget and the perspective as defined by the budgetary authority as a whole. So I repeat: we cannot accept the amendment regarding the EUR 351 million.
Thank you, Commissioner. On behalf of the House, I must apologise for the continual murmuring.
The debate is closed.
The vote will take place today at 11 a.m.
Mr President, last year Parliament adopted a new version of our Rules of Procedure. Rule 63a(2) of the amended text states: 'When the committee responsible amends the financial endowment of the act it is considering, it shall request the opinion of the committee responsible for budgetary issues'.
While working on this report, the Committee on Budgets was consulted, but at an early stage before the budget amounts had been finally agreed upon. We managed to reach agreement with the Council and with the Commission about an increase in the budget early in January. Ideally, the Committee on Budgets should have been consulted again at a later stage and I am sorry this did not take place. To remedy the situation so as to comply with the Rules of Procedure, I am proposing an oral amendment both to the legislative text and to the resolution. I have of course discussed the amendment with the chair of the Committee on Budgets, Terry Wynn, and he agrees. Thus, a new sentence should be added to the text in Article 10 and Amendment 42, reading: 'The annual allocation is subject to agreement of the budget authority on the appropriate means of financing under the financial perspective or through the use of the instruments provided by the Interinstitutional Agreement of 6 May 1999'.
Mr President, consequently, we would add the following to the resolution: 'Considers that a financial envelope of EUR 351 million is compatible with the ceiling of heading 4 of the financial perspective only if the budget authority decides to reduce other policies or through recourse to the provisions of the Interinstitutional Agreement of 6 May 1999'.
Mr President, I would just like to clarify, in the light of the remarks I made earlier this morning, that the Commission cannot agree to the EUR 351 million, given the realities of budget constraints as they are. Mr Wijkman's reference to an agreement with the Commission services early in January does not cover the reality concerning the Commission's ability to accept this amendment.
Mr President, because I was looking behind me to see that everyone was voting, I failed to vote myself. I vote against.
We will make a note of that. Someone once said 'I am their leader, I must follow them!'
(Parliament adopted the joint resolution)
Joint motion for a resolution
Mr President, would you please ensure that the German version of Amendment No 9 is corrected? It should not read 'Demokratiekomittee'. That is an incorrect translation. It is not intended to have a formalised character, but to remain an informal matter. Therefore please amend the German text; the English is the correct text.
We will ensure that all language versions correspond.
Before the vote on paragraph 13:
For those people who might be confused by the word 'forced', it refers, of course, to prostitution and not to child labour.
Mr President, in the light of current events, could Burma - or Myanmar - also be included on the list of countries cited as examples?
Mr President, given that, despite worldwide protests, including protests from the European Parliament in December, a Tibetan was executed by order of a Chinese court four days ago and the same fate awaits a highly respected lama, I ask the House to agree to a motion going further than proposal No 8 from the Greens and Non-attached Members. I propose adding the following to item 16:
'condemns in the strongest terms the execution of the Tibetan Lobsang Dhondup on 26 January for alleged political crimes and calls for the immediate setting aside of the death sentence on the Buddhist lama Tenzin Delek'.
Mr President, I wish to point out that part of paragraph 16 is missing in the Spanish version. I believe your attention has already been drawn to this omission, but I would like this to be noted in the Minutes.
Thank you for drawing that to our attention. Once again, we will ensure that all the language versions correspond.
(Parliament adopted the joint resolution)
Motion for a resolution (B5-0052/2003) tabled by Charles Pasqua on behalf of the UEN Group, on the illegal exploitation of the wealth of the Democratic Republic of Congo
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0053/2003) tabled by John Corrie and Thierry Cornillet on behalf of the PPE-DE Group, to wind up the debate on the Council and Commission statements on illegal exploitation of the wealth of the Democratic Republic of Congo
Before the vote on paragraph 4:
Mr President, we wish to table an oral amendment to the fourth indent. The wording of the Spanish text currently refers to when action is taken with a view to appropriating natural resources illegally. We wish this to be replaced with a text along the following lines: including action taken to appropriate such resources illegally.
Mr President, I would merely like to suggest that we have an oral amendment as a first indent, stating: 'having regard to the United Nations Security Council resolution 1457 to extend the mandate for a panel of experts investigating the legal exploitation of natural resources and other forms of wealth in the Democratic Republic of the Congo for another six months'.
Mr President, what an honour! I have had the pleasure of Your Excellency also hearing my explanations of vote. In addition, I have discovered that, in today's explanations of vote concerning Iraq, I will be heard by another great leader, who will be giving an oral explanation of vote. I therefore welcome Mr Marco Pannella, who will be speaking about Iraq. A great leader listening to Mr Fatuzzo: naturally, I am pleased about this.
With regard to the Mulder report, I would like to explain what 'liquidazione dei conti' [clearance of accounts] means in Italian: 'liquidazione' means 'dissipate, remove, liquidise; 'conti' is a title held by the nobility; therefore, 'liquidare i conti' means 'to get rid of the aristocrats'. So might this be a report against the monarchy? While I was daydreaming about this over a coffee this morning, I spilt my drink on my trousers. Might this report - which, in reality, seeks to recover EUR 2.245 million defrauded from Europe - also just be a dream?
As I was just saying, Mr President, this morning I was drinking a coffee in the Members' bar on the third floor. However, I forgot to add any sugar. That coffee was so bitter! But straight away I thought: 'It will be so sweet, though, to vote for the Korhola report, which will enable pensioners' associations to be informed when the centre of Milan is going to be closed to automobile traffic in order to clean up the environment, and pensioners will therefore, having been consulted, be able to seek permission to travel by car to their doctor for treatment, even when these decisions are taken.'
. (FR) Having supported the Directive on public access to environmental information, today we are supporting public participation in environmental programmes. This text will have the onerous task of making decision making more transparent and involving local populations in projects that affect their health and their environment. Too often everything happens in ministries' corridors, without consultation and out of sight.
We can congratulate the rapporteur and the conciliation committee on their work. It is imperative that the obligation be laid on environmental authorities to inform the public of decisions taken and of the reasons for them. It is essential that we ensure that the time limits laid down for participation in public enquiries are sufficient to enable the people to prepare for them.
Two of the provisions, however, are not acceptable as they stand. First of all training the public in decision-making is the role of associations. We should also ensure that there is flexible interpretation in order to prevent public authorities from being paralysed by cumbersome and costly public enquiries and also to prevent NGOs from making themselves the spokespersons for the people. Having read the text, that is a risk that cannot be ruled out.
. (PT) I welcome the outcome of the conciliation process, which I believe to be extremely satisfactory. This proposal is of considerable importance, not only for the average citizen in the street but also for the Community's environmental policy, because it provides for public participation in the drawing up of certain plans and programmes for the environment. At the same time it attempts to harmonise Community legislation, thereby representing a significant step towards the European Union's ratification of the Aarhus Convention.
The authorities are thereby instructed to inform the public on the decisions they have taken and of the reasons and considerations that have led them to take these decisions. The authorities are also to be informed on the processes of public participation and how to promote environmental awareness amongst the public, thereby providing incentives for the citizens actively to participate in solving environmental problems. Therefore, free access, transparency and the dissemination of information about the environment will become a fundamental right of any citizen who is interested in the quality of the area in which he or she lives and works. As a matter of fact, some recent disasters have clearly shown that the citizens have an increasing right to manage their risks, to speak out and to request and demand commitments to safeguard their interests in areas such as the environment and health.
I voted in favour of this Conciliation Delegation Report but with some misgivings.
The planning process is a key element of sustainable development as, because it covers land-use, it sets the physical framework for the way in which we live. Unfortunately, this agreement does not fully follow the Aarhus Convention as it does not allow the public to be fully involved in the development of policy which frames planning decisions. As the drafter of the opinion from the Petitions Committee on this proposal, we made the point that many petitions arise from the failure to consult adequately at the strategic stage. This is another democratic deficit. As an advert from British NGOs said when commenting on changes to English and Welsh planning law: 'Here's the new nuclear power station. What colour would you like the gates?'
Neither do they allow for third parties to be involved in the full process. This potentially removes expertise from the procedure and does not fulfil the sustainability objective of all of us having responsibility for our environment.
Overall, however, I welcome the inclusion of the granting of certain operating permits in these Directives and the great accountability required of decision-making bodies. Hence my positive vote.
. (PT) I welcome the outcome of this conciliation process, which concludes the preparation of the second of three directives on environmental citizenship. I wish to reaffirm the crucial importance of public control in the field of the environment, and I even feel, as I stated on 18 December last, on another report by the same Member, that access to information and the right to participate in environmental matters must today be considered to be a standard prerogative of citizenship. I advocate a real citizen's control of our environmental heritage.
It is worth pointing out that this directive seeks to integrate principles first put forward in the Convention adopted in Aarhus on 25 June 1998 (during the Ministerial Conference 'Environment for Europe') into the Community legal system. This Convention enshrined access to environmental information and suggested greater public participation in decisions having an effect on the environment, thereby achieving more substantial effects from the rights laid down in the Stockholm Declaration (1972) and in Article 1 of the Rio Declaration (1992).
Lastly, I have voted in favour of the report because I also wish to highlight that there will now be guarantees amongst other things, that the public will participate in authorising plans and programmes on waste management, pollution of the atmosphere and the protection of water against pollution by nitrates, and projects that have a significant impact on the environment, such as new airport terminals or certain military projects.
Still on the subject of this morning, Mr President, as I left the hotel in Chaussée de Vleurgat where I am staying here in Brussels - it was 7.30 in the morning - it was snowing. The snow was falling in large flakes. 'What a beautiful sight, a fairytale landscape!' I said to myself. Then I said: 'Mr Fatuzzo, you have to vote for Mrs Hautala's report calling for quality petrol, which will give us a better environment in which to live. Who knows then,' I continued, 'whether with this report Mrs Hautala can give us, throughout Europe, a fairytale landscape in which to live, like that in her region, Finland.'
. (FR) Mrs Hautala's report on the quality of petrol and diesel will have serious financial consequences for farms and forestry sites, for several reasons.
First of all, by extending the fuel quality standards applying to all road vehicles to non-road mobile machinery (farm and forestry tractors in particular). In my opinion, this measure comes under the Non-Road Mobile Machinery Directive. Secondly, by lowering sulphur levels for non-road mobile machinery, which will result in a price increase of 8 to 10% per litre. This measure, by increasing the number of different qualities of diesel on the market, will pose considerable logistical problems without providing any real environmental benefit. Finally, by using a new category of fuel in agriculture, forcing farmers to change their storage tanks, it will mean an extra cost of around EUR 5 000 per farm.
These proposals will result in new burdens that are too much for a sector that has already been weakened by health crises, and which is awaiting the new CAP guidelines. In order to avoid ending up ruining an agricultural sector that has already been severely blighted, non-road mobile machinery should have been excluded from the scope of application of the directive and we should have kept to the Council's realistic position.
. (PT) I welcome the outcome achieved by the Conciliation Committee and congratulate the rapporteur on her excellent work. This directive is crucial to the fight against atmospheric pollution since, by acting on the standardisation of engines and on fuel quality, it makes a reduction in car emissions and consumption possible. What is of particular importance is the link made, as a result of the European Parliament's work, between this directive and the drawing up of a new national and Community fiscal policy for fuels. The environmental costs must be borne by the economy and fiscal policy is one of the most effective instruments to achieve these aims.
. (PT) I broadly share the rapporteur's concerns about the environment as well as her commitment to the common project. I have therefore voted in favour of the report.
I would, however, emphasise that the need to genuinely ensure, in Community as well as in national terms, geographical coverage that enables the effective marketing of fuels with a maximum sulphur content not exceeding 10mg/kg (PPM). Unless this situation is achieved, we will face many problems and issues that will inevitably be worse for the most remote economies.
I would lastly highlight the importance of tax incentives as a way of promoting fuels with lower sulphur content, which will certainly be an effective way of promoting their introduction.
Among the comics I read as a child, Mr President, there was one where the hero - a Wild West hero called Pecos Bill - had the same appearance, the same build and the same face as Mr Wijkman. This Pecos Bill was a hero, and I must say that Mr Wijkman, who tabled this report, is a Pecos Bill, a Wild West hero, because he calls for funds to be given to States where a great many people fall ill owing to their poverty. And all of us who voted for the report - as I did too - are Pecos Bills and Calamity Janes. How better to end this explanation of vote, Mr President, than by saying: 'Yippee-ya-yay Yippee-ya-yoo'?
. (PT) This report won my vote because it demonstrates the importance of speeding up the fight against HIV/AIDS, malaria and tuberculosis in the context of reducing poverty in the developing countries. These diseases kill more than five and a half million people every year, have destabilising effects on society, and compromise the work and the progress achieved over the last few years in social and economic development.
HIV/AIDS, malaria and tuberculosis require a global and coherent response, which will cost considerably more than the financial and human resources available to most developing countries. Action in this field is in everyone's interest and should not be seen simply as a development aid issue, but as contributing to improving health and reducing poverty in the developing countries.
We must, therefore, adopt a regulation on this matter, which aims to improve the overall provision of healthcare and measures of prevention, to reduce the costs of essential medicines and to step up research.
. (FR) I explained during the plenary debate why I supported this report and the link with the research programme for which I am the rapporteur, a programme that has been given EUR 600 million.
I hope that we will reach an agreement with the Commission and the Council on Parliament's request to increase loans and on the issue of access to costs and prices that take account of the poverty of patients in Southern countries.
I voted for this excellent report but deeply regret the lack of final agreement on the budget allocation.
These diseases are major killers but they need not be. Three things are needed to change the situation, as the report makes clear. Firstly, clean water and sound nutrition. The EU must ensure that its agricultural subsidies and trade practices do not undermine local food production. Secondly, investment in the necessary infrastructure to deliver healthcare. All Member States must change the balance of the IMF and World Bank to ensure that any financial restructuring does not threaten public funding for healthcare and education, which are closely linked. Thirdly, drug treatment must be accessible and affordable: we must keep the pressure on the USA to stick to the agreements made on TRIPS, patent rights, production and differential pricing.
We need to increase our funding to ensure that people can survive these diseases. The devastation caused by HIV/AIDS is well-known but TB is increasing and malaria remains endemic. The necessary measure to combat these diseases would lead to an overall lifting of the quality of life for some of the world's poorest people. I support the rapporteur and his efforts to increase new funding.
In Europe we thought that tuberculosis no longer existed, and we were all completely unprepared for the development of the new disease AIDS or the increase in malaria heading in our direction on account of global warming. We now know that these diseases are continuing to spread and are creating huge numbers of victims. About 40 million people worldwide are infected with HIV/AIDS, a billion new cases of TB are expected over the next 20 years and 40% of people run the risk of contracting malaria. In Sub-Saharan Africa the average life expectancy has dropped to 47 years, mainly because many young people are dying and children are having to grow up without parents. Under these dramatic circumstances those people who generally want to extend freedom in the market and restrict government support are also agreeing to a significant European contribution to the World Fund to combat AIDS, tuberculosis and malaria. Leaving it to the market has only resulted in there being no medicines available for those who need them most: the poor in the developing countries. This proposal, which received unanimous support in the three committees concerned, recognises the failures of the market as a tool for combating these three widespread diseases, which are particularly prevalent in the developing countries. This is a significant step forward.
. (FR) As the rapporteur highlights, trade policies cannot brutally ignore the challenges of diseases that are a priority at world level. In fact, their impact prevents development policies from being effective.
These diseases can be eradicated through access to essential drugs. There is therefore the issue of the cost, but also of promoting new drugs. We need to consolidate research and development in order to bring an end to an awful situation in which only 10% of research efforts are concentrated on the diseases responsible for 90% of illnesses worldwide.
Although it seems logical for these measures to be coordinated with those planned in the fields of sexual and reproductive health, however, there should be no question of endorsing changes in direction and of imposing, in particular, abortion as a strict boundary for development aid. We should also seek to make people take responsibility by pointing out, among other things, the need to respect life and the human being, whatever its stage of development or state of health.
. (PT) I welcome Mr Wijkman's report and his proposal for a regulation. Our commitment to combating easily communicable diseases, paying particular attention to poverty-related diseases, such as AIDS, tuberculosis and malaria and to improving levels of vaccination and healthcare by funding health programmes by the more developed countries, is crucial. Equally important is removing barriers, such as licences and patents, to access by developing countries to pharmaceutical products and international partnerships for developing new generations of products. It should, once again, be pointed out that 70% of people infected with AIDS live in sub-Saharan Africa.
. (PT) The three epidemics referred to in the report affect mainly the poorest populations. By way of example, 90% of the 40 million people infected with the AIDS virus live in a developing country and 70% of these in sub-Saharan Africa alone. The re-emergence of cases in new forms - one billion people at risk of contracting the virus by 2020 - and the return of malaria in areas from which it had been eradicated, causing one million deaths per year, and with 40% of the world at risk, destabilise entire societies and deal a harsh blow to the social and economic development of these countries.
A specific initiative in this field is therefore called for, delimiting the framework of Community action, in order to maximise the impact of action and to provide it with an overall budget of EUR 300 million for a period of four years, until 2006. We agree with the broad philosophy of the initiative, which is based on the medical and social need to combine prevention and care and which must also consider the increase in the budget for research and development, which is tragically low. This would strengthen infrastructures and health systems and link the field of reproductive health with the ongoing concern for maximum complementarity.
For all these reasons, I felt bound to vote for this report.
. (PT) I supported the main thrust of the report and of the amendments that were tabled, bearing in mind the urgent requirements of a challenge that absolutely everyone agrees on: to combat the diseases of HIV/AIDS, malaria and tuberculosis, which are linked to poverty in the developing countries.
I must, nevertheless, make some specific comments. Firstly, with regard to the coordination of this action in the field of what is known as 'sexual and reproductive health', it must be emphasised how crucial it is that potential partnerships are established on the basis of a serious approach to health and with bodies that are not seeking to promote an ideological agenda. At the same time, given the increasing seriousness of the scourge that is AIDS, we must keep an open mind, free from ideological preconceptions, about how the development of this disease is monitored, so as not to perpetuate mistakes and to detect, support and disseminate the most effective methodologies, even if they move away from the prevailing trend - as appears to be the case in Uganda.
Lastly, European cooperation both with United Nations agencies, funds and programmes and with NGOs working with these, does not mean that the implementation of Community funds should not be closely monitored, as should the rigour, seriousness and appropriateness of the actions that are funded. In fact the opposite is true. This is necessary given the frequent allegations of maladministration, which are particularly shocking in an area in which human health and life are at stake.
. (FR) One of the main tasks of the European Union is to ensure access for all to fundamental rights. Access to the health system is a right recognised for all citizens of the Union by Article 35 of the Charter of Fundamental Rights. Destitution, poverty and social exclusion are violations of dignity and the European Union prides itself on doing everything in its power to establish this right to health protection wherever disease is due to poverty.
A strong correlation has been established between poverty and the spread of disease. The regulation is a very good tool as with it we will be able to implement a programme of effective measures, in particular by enabling easier access to drugs by making them more affordable. It is essential that the European Union should endeavour to prevent illnesses caused by poverty. These prevention efforts must go hand in hand with treatment and people who are infected need to be supported. It is important to allocate more resources, and the Commission needs to have sufficient trained staff. We also hope to step up research into these diseases in order to find treatments and vaccinations. We should remember that the European Parliament asked in October 2001 for 10% of the Community development cooperation budget to be allocated to health.
(Explanation of vote abbreviated in accordance with Rule 137, paragraph 1, of the Rules of Procedure)
This report is too important, Mr President, for me to decide how to vote without consulting the elderly people and pensioners who, through the Pensioners Party, by voting for me, have brought me to this important Parliament. All of these pensioners said to me: 'Mr Fatuzzo, Mr Fatuzzo, Mr Fatuzzo, what a short memory many MEPs have, what a short memory many people have. They have forgotten when, during the Second World War, the United States, Great Britain and other States saved Italians, Germans, Japanese and so on from many dictatorships and many dictators, who should be overcome before they cause harm and before they commit their many injustices, which we are all aware of.'
Mr President, we have just heard the latest act of that great opera 'Così fa Fatuzzo'! More seriously, I sit here as a representative of Scotland in the European Parliament, and we have had the opportunity to debate and vote on the substance of the issue of the Iraq emergency. Our colleagues in the Scottish Parliament have also done so.
Those at Westminster, shamefully, will be denied that opportunity even if a decision is made by Tony Blair to commit their constituents to war in Iraq. My commitment to this Parliament's resolution of this morning is unequivocal, above all as to its central point.
There can be no lawful armed invention in Iraq without express United Nations authority. It is not enough for George W. Bush or Tony Blair to be satisfied that there has been a material breach of resolution 1441. Only if the Security Council so finds, and only if it resolves that action is to be taken, may action lawfully occur.
I am glad to see that the article by the Prime Minister in today's Times effectively confirms that. We look to the United Nations inspectors to oversee effective disarmament by Iraq or to establish its clear breach of the resolution. They will need time for that.
If this is old Europe, then old Europe stands up for the rule of law and for the peaceful resolution of conflict wherever possible. That is surely right.
Mr President, I strongly regret that I was unable to vote in favour of the resolution on Iraq, not because I am a warmonger or because I am in favour of intervention outside the rules of law, but because all of the amendments that have been adopted considerably distorted the original intentions of those who drew up the compromise text and led to a text that considerably dilutes Iraqi responsibilities, which appears to exonerate Iraq from playing any part in the terrorist threat and which, I am convinced, will be received in Iraq with sniggers from Saddam Hussein, not to mention an even more irreverent attitude towards texts produced by Parliament.
Mr President, ladies and gentlemen, with this vote, the European Parliament has obtained three results of a similar kind: firstly, the pursuit of the Munich Policy, whereby peace is made with dictators and war is made with our democratic countries; secondly, the attempt to divide Europe and America, the United States; thirdly, the attempt to divide Europe - they are Ollenhauer, not Adenauer Germans, they are not Schuman but Debré and anti-European Gaullist French citizens. These are the three characteristics. We say: 'Freedom for Iraq! A free I-raq!' European Parliament, the Americans are right: you represent an old Europe. We will change you for the sake of freedom, democracy, the rule of law and thus peace, but not the communist, nationalist, clerical, fundamentalist or 'rest in peace' kind!
Mr President, I voted with determination against the resolution on Iraq - which was adopted with the votes of a red-green coalition - on behalf of that young Europe of free peoples that certainly do not identify with the old, compromise politics and false, hypocritical pacifism where eyes are closed to the dreadful risk to European security posed by Saddam's regime, which threatens us with a true clash of cultures. Some amendments were rejected which sought to strengthen a text that portrays a cowardly and defeatist Europe, certainly not the Europe of the Battle of Lepanto, where the Pope was on the right side. Under the circumstances, it is Europe's moral and political duty to instead make a stand for the freedom of peoples and against the imminent threat - a threat posed by terrible weapons of destruction - of Islamic terrorism, which has secret links to Saddam's regime.
Mr President, I want to say that I think today's resolution on Iraq is very important because it reaffirms that we want to go down the United Nations route. It is a pity that we could not get a big majority in this House to send a clear signal on behalf of the whole Parliament.
But I wanted to focus on the Middle East. We did, in an amendment, stress the importance of the Middle East peace process to getting a solution across the whole of the Middle East and peace across the region. It is regrettable again that we did that in an amendment because without a peace process, we will never see an end to the serious disruption in the Middle East.
We in this House should push the Israelis and the Palestinians to get back to the negotiating table and push the United States to take an active part in making sure there is a Palestinian state created and that there is a long-term solution in the Middle East. We must not forget this while we are talking about the crisis in Iraq. We must not lose sight of it because otherwise we will never have peace in the long-term.
. (FR) The resolution that the European Parliament has just adopted on the situation in Iraq is extremely disappointing, because it does not contain a quite simple but essential sentence: 'If Iraq does not facilitate the inspections decided upon by the UN, or if it is proved to be concealing weapons of mass destruction that it refuses to neutralise, the European Union will support armed intervention'.
This sentence does not contain anything new, but it is essential because it gives credibility to the inspectors, urging the Baghdad regime to open its doors to them without concealing anything, so that it could avoid the situation subsequently deteriorating still further .
Using this degree of firmness now would help to maintain peace in the future. By removing this sentence, the resolution adopted could imply that the Union is not really prepared to act if Saddam Hussein continues to prevaricate, which is disastrous. We have even heard the Chair of the Socialist Group proclaiming: 'No to war, and no to the dictator Saddam!' We know what happens if such an easy stance is taken: first the dictator is tolerated in order not to have a war, and ultimately we end up with both the dictator and a war.
. (FR) We cannot vote for such a falsely pacifist and humanist resolution, whose only goal is to clear the consciences of MEPs while justifying in advance the warmongering machinations of Mr Bush and the imperialistic accomplices who will follow his lead.
The references to international law and to the decisions of the UN Security Council are only there in order to better support the masquerade over the danger of Iraq, weapons of mass destruction and the need for international monitoring, etc.
This whole inspection is simply a pretext, and the resolution seeks to give weight to a vulgar pretext to justify in advance the probable mass massacre of the Iraqi population by the weapons of mass destruction of the Americans and company.
Iraq is no more dictatorial a country than its Arab neighbours. However, it is the only country being targeted, and without any particular reason in comparison with its neighbours. If democracies wish to defend democracy, women's rights and political and union freedoms in Middle Eastern countries, as they say they do, they should do so, but not by planning the cold-blooded massacre of the Iraqi people. So much duplicity, so much cynicism concealed under the cover of a well-meaning attitude when we are talking about the death and destitution of hundreds of thousands of human beings should be unreservedly condemned.
. (FR) War is always a failure in which the first victims are always innocent people.
Moreover, in this case, if Iraq is not the only country governed by a dictator, or the only State with weapons of mass destruction, the fact that it has a lot of oil should not give George W. Bush the right to throw the region into a state of unrest in the medium term. We should therefore say no to war and trust the UN.
This is why I voted in favour of Parliament's resolution against war, and regret that a large proportion of the right wing opposed it.
. (FR) I welcome the fact that amendments that I voted for have been incorporated into the resolution opposing any multilateral military action in Iraq, asking the UN to note the consequences of the embargo for the Iraqi civilian population and demanding that the European Union consider resolving the conflict in the Middle East as an absolute priority. But the resolution as a whole remains ambiguous. It passes back to the UN Security Council the possibility for further action, including military action, after a complete evaluation of the situation? This is why I abstained on this text.
The mobilisation of public opinion should curb the mindset of war that is developing day by day. I therefore join in the call from the Porto Alegre social forum for an international demonstration day on 15 February. With or without the UN, we need to reject this war!
- (NL) Oil is essential for countries that waste a lot of energy, especially America. Iraq is rich in petroleum. That is why there is much more interest in the problems in that country than in the injustices in other dictatorships. Saddam Hussein is a cruel dictator. The Kurds in the north and the Shiites in the south would have a better life if he stopped interfering with them. Nevertheless, these terrorised population groups never win the support of the outside world to enable then to separate from Iraq. America in particular, which used to be on friendly terms with this dictator, wants to keep Iraq together at any price. The USA is very keen to have a friendly regime that guarantees the continued supply of cheap oil. We must not bomb these people, who are already disadvantaged by sanctions, further into Saddam's hands. More and more people in Europe and America are demonstrating under the slogan 'No blood for oil'. Unfortunately America cannot be restrained any longer, but Europe must make sure that it does not become an accessory. The United Kingdom, Italy and Spain are threatening to go along with the creation of destruction and streams of refugees. It is important for the European Parliament to speak out against a war that serves neither human rights nor the elimination of weapons of mass destruction, but only control of the oil wells.
. (PT) My position on the Iraqi conflict is clearly expressed in the speech I gave in yesterday's plenary sitting. An explanation of my vote is nevertheless needed, which I can only give through this statement.
Both the PPE-DE and the UEN felt it was necessary to table a set of proposals for amendments to the compromise resolution in order to balance the call for the conflict's peaceful resolution, with which of course we agree, with maintaining adequate pressure by the international community, specifically the European Parliament, on the Iraqi regime, which we believe is a basic requirement for achieving this goal.
To be specific, we did not feel we could vote for a resolution that ignored Iraq's ongoing and serious breaches of the UN resolutions, or which did not mention the fact that what is at stake in this argument is guaranteeing the preservation of international peace and security, or even linking the Iraqi regime to international terrorism and to the real danger that terrorist groups could be the recipients of arms of mass destruction produced in that country.
. (PT) I have ultimately voted against this report because I am disappointed at the vote on successive amendments. My vote was determined by the fact that some improvements tabled by my group, all of which were balanced and in the interests of a free Europe were rejected, and amendments that clearly fall in line with the interests of Saddam Hussein's regime were adopted. It is worthy of the utmost condemnation that the majority has in this way betrayed the spirit of the very compromise that will guide the laborious drafting of the joint text.
This vote might well be celebrated in Baghdad and has, to this extent, at least one positive aspect: it highlights the deceptiveness of the argument of those who are rooted in an archaic left-wing ideology and have boundless rhetoric that appears to condemn but in fact simply plays into Saddam Hussein's hands. It is a paradox that this resolution, which consequently loses much of its virtue, should have been adopted by those who, even in yesterday's debate, called Saddam Hussein, amongst other things, nothing less than a 'dictator and murderer' - and yet do not follow this harsh and accurate verbal condemnation to its logical conclusion.
The final vote, in fact, contains a perverse paradox. Many Members will have voted in favour because they believe that in doing so they are preserving world peace. If it has any effect, however, particularly the effect of being celebrated in Baghdad and of weakening international political pressure on Saddam Hussein, this vote might have brought us closer to war.
Mr President, the Socialist Group supported the compromise resolution on North Korea. We believe it is an important issue and I concur with my colleague, Mrs De Keyser, who spoke earlier.
We are concerned about human rights in North Korea, as we are about human rights in the European Union, but we should recognise the fact that when Goran Perrson, Mr Solana and Mr Patten visited North Korea back in May 2000, there was an agreement that we would have a human rights dialogue with that country and that dialogue is ongoing. We are obviously critical and concerned about possession of the technology for uranium enrichment by North Korea. It could only make a delicate situation worse. Yet, there is little if any, attempt to impose sanctions against General Musharaf in Pakistan, who is responsible for counter-trading such sensitive technology for missiles.
After all, it is not just North Korea that is outside the remit of the Non-Proliferation Treaty; we have Pakistan, India and Israel, all of which have nuclear weapons. The situation on the Korean peninsula is potentially far more dangerous than in Iraq. Here the passage from peace to war would put millions of lives at risk.
Much has been made of the DPRK's secret acquisition of uranium enrichment technology in breach of the spirit, if not the letter, of the 1994 framework agreement. It is by no means absolved, but the faults are not entirely on one side. The 1994 framework agreement promised to deliver from the United States normalisation of relations, the end of the embargo, two light water reactors as part of the KEDO project and in the meantime 500 000 tons of heavy fuel oil per annum. In fact, nine years on, normalisation has not taken place, the embargo has not been lifted, the light water reactors are seven years late and, of course, the US strong-armed first Japan, then the Republic of Korea and then the EU into cutting off the supplies of heavy fuel oil. Then it was surprised that the DPRK did exactly what it said it was going to do and threatened to open its Russian-designed Yongbyong nuclear reactor which like all such reactors is capable of producing weapons grade plutonium.
We want to talk. We want to negotiate. We welcome the proposed visit by Solana, Patten and the Presidency. This time we hope it will involve Parliament. Last time round, we were told it was a small delegation - it turned out they took 75 journalists. When we pointed this out to the Commission, they said next time around they would consider involving Parliamentarians.
Finally, I would like to draw attention to paragraph 8. This calls for a permanent EU delegation in Pyongyang and, more importantly in the short-term, for the EU to convene seven-power talks on economic assistance, security and disarmament in the Korean peninsula including North and South Korea, the US, Japan, China and Russia. This offers a way forward for the future.
. (FR) Having signed a vast resolution on behalf of the GUE/NGL Group, I voted in favour of it because it honestly presents the human rights situation, including the genuine progress but also the serious shortcomings. This resolution is a 'travel warrant' for true democracies.
Mr President, at the end of the Mobuto regime the then Conférence Nationale in Zaire published a cutting condemnation following a committee of enquiry about 'les biens mal acquis' - wealth acquired through crime. A condemnation of the plundering carried out by the Mobuto regime.
After bloody wars with more than two million casualties in the NDRC and hundreds of thousands in Rwanda and Burundi, the fighting continues. It is therefore extremely important to find out how this has happened, and it has to do with the fact that, despite the peace treaties of Lusaka and Arusha, the wars are being waged by plundering the mineral wealth which should really only benefit the people of Congo. Foreign and domestic plunderers cannot, however, do this without the active cooperation and the culpability of big companies that are respectable over here but guilty over there without our doing anything about it. I therefore call on the international community to assume its responsibility and not to leave it to this committee of enquiry but to actively work out binding codes of behaviour to which multinationals must adhere so that peace may finally come to the Great Lakes region and so that those hundreds of thousands of people really have the right to life. That is because, with all this talk about war that we are obliged to wage, Africa remains forgotten.
. (FR) We did not vote against this report for the simple reason that, while expressly condemning the plundering of the Congo by large private companies, including European ones, it does not go as far as to name them.
That did not mean that we voted in favour, however, because in reality the report does not stand up against the exploitation of the Congo, but solely against the exploitation that it describes as illegal. In other words, exploitation that is carried out illegally by companies supported by armed groups, with the help of ungodly, lawless, more or less mafia-type networks, including within the State machinery.
It is this anarchy in the plundering that bothers the rapporteur. He prefers legal plundering. The proof of this is that it is the European states that he is asking to sort it out, to put it in order, the very same states that you are representing here, while you know full well that they are the main supporters, or even organisers, of the general plundering - both legal and illegal - of poor countries. They are the states that establish or support local dictators, who supply arms, who subsidise looting companies.
Faced with so much hypocrisy and cynicism, we prefer to abstain.
Mr McCartin's report aims to cut fraud and deceit in the use of European funds: there is too much fraud, too much deceit against Europe. I was wondering this morning on my way to the bar for a coffee - which I have already mentioned several times today - how to explain why I voted for the McCartin report. I closed my eyes for a moment and saw the Beagle Boys walking along the European Parliament's corridors, and then I had a brainwave. I knew how to explain why I voted for the report and, above all, that I should make a suggestion. I suggest that Europe ask the Beagle Boys - that is, the fraudsters themselves, those who cheat us out of our money - how to avoid being deceived in the future, paying them in the usual way, on a payroll, the fair amount that they deserve. This is perhaps the only way to combat the fraud against Europe's budget.
And now, bon appétit!
. (FR) As is so often the case in this House, the resolution is highlighting situations that are unbearable for people. Yes the hunger in the world is an intolerable scandal. However, as usual, the report does not propose any real solution. Even worse, it is only acknowledging the tragedy in order to advocate greater market freedom. This means, under the current circumstances, that the economic and financial power of the capitalist companies of rich countries will continue to trample down these countries, to engulf their agriculture, to direct it towards the needs of the markets of rich countries and to control all the production and distribution channels, etc.
What the report calls fair international trade does not exist. It is a hollow term, which is seeking to make us believe that in that we can drastically reduce poverty. We obviously do not associate ourselves with such a verbal masquerade on such a dramatic subject.
. (FR) The resolution highlights the tragic situation of over 307 million people who are currently living on less than 1 dollar per day. So 900 people are dying of hunger every day in the world.
Despite several fair proposals, such as cancelling the debts of the least developed countries (LDCs), which I fully support, I cannot vote in favour of this resolution. The resolution considers that the LDCs have not been capable of making the structural economic reforms that are essential in order for them to cease to be in that category. This is a clear contradiction. It is precisely because these Southern countries, dominated by the imperialist countries of the North, have no other choice than to comply with structural adjustment policies and debt repayments that they are now falling deeper into poverty.
The resolution repeatedly extols the virtues of the IMF and World Bank methods and of the laws of the market for bringing LDCs out of poverty. That is actually where we should be looking to find the underlying causes of poverty in those countries.
That concludes the explanations of vote.
I declare adjourned the session of the European Parliament.
(The sitting was closed at 12.20 p.m.)